Exhibit 10.4
EXECUTION
AMENDED AND RESTATED INTERCREDITOR
AND
COLLATERAL AGENCY AGREEMENT
Amending and Restating Amended and Restated Intercreditor Agreement dated
June 18, 2009
which
Amended and Restated Intercreditor Agreement dated July 11, 2008
Among
ROYAL BANK OF CANADA,
as First Lien Agent,
ROYAL BANK OF CANADA,
as Second Lien Agent,
BP CORPORATION NORTH AMERICA INC.,
as Approved Hedge Counterparty
ROYAL BANK OF CANADA,
as Collateral Agent
and
POSTROCK ENERGY SERVICES CORPORATION
and
POSTROCK MIDCONTINENT PRODUCTION, LLC,
as Borrowers
Dated as of September 21, 2010
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 - DEFINITIONS
    2    
Section 1.01. Defined Terms
    2  
Section 1.02. Headings
    9  
Section 1.03. Terms Generally
    10    
ARTICLE 2 – LIEN PRIORITIES
    10    
Section 2.01. Subordination of Second Liens
    10  
Section 2.02. Nature of First Lien Obligations
    10  
Section 2.03 Status of Liens: Collateral
    11  
Section 2.04. Agreements Regarding Actions to Perfect Liens
    12  
Section 2.05. Legends
    12  
Section 2.06 No New Second Liens
    13  
Section 2.07. Similar Liens and Agreements
    13    
ARTICLE 3 ENFORCEMENT RIGHTS
    14    
Section 3.01. Separate Debts
    14  
Section 3.02. Limits of Enforcement of Second Lien
    14  
Section 3.03. Election to Pursue Remedies
    15  
Section 3.04. Duty of Collateral Agent
    15  
Section 3.05 Standstill and Waivers
    16  
Section 3.06. Judgment Secured Parties
    17  
Section 3.07. Cooperation
    17  
Section 3.08. No Additional Rights For the Borrowers Hereunder
    17  
Section 3.09. Actions Upon Breach
    17    
ARTICLE 4 APPLICATION OF PROCEEDS OF COLLATERAL;
    17    
DISPOSITIONS AND RELEASES OF COLLATERAL; INSPECTION AND INSURANCE
    17    
Section 4.01. Notices under Related Documents
    18  
Section 4.02. Voting Procedure
    18  
Section 4.03. Application of Proceeds; Turnover Provisions
    18  
Section 4.04. Payments by Collateral Agent
    19  
Section 4.05. Notice of Amount of Obligations
    20  
Section 4.06. Pro Rata Treatment; Participations
    20  
Section 4.07. Release of Collateral
    20  
Section 4.08. Releases of Second Lien
    21  
Section 4.09. Form and Sufficiency of Release
    21  
Section 4.10. Inspection Rights and Insurance
    21    
ARTICLE 5 INSOLVENCY PROCEEDINGS
    22    
Section 5.01. Filing of Motions
    22  
Section 5.02. Financing Matters
    23  
Section 5.03. Relief From the Automatic Stay
    23  
Section 5.04. Adequate Protection
    23  
Section 5.05. Avoidance Issues
    24  
Section 5.06. Asset Dispositions in an Insolvency Proceeding
    24  
Section 5.07. Grants of Security and Separate Classification
    24  
Section 5.08. No Waivers of Rights of First Lien Secured Parties
    25  

Amended and Restated
Intercreditor and Collateral
Agency Agreement

ii



--------------------------------------------------------------------------------



 



         
Section 5.09. Plans of Reorganization
    25  
Section 5.10. Other Matters
    25  
Section 5.11. Effectiveness in Insolvency Proceedings
    25    
ARTICLE 6 SECOND LIEN DOCUMENTS AND FIRST LIEN DOCUMENTS
    25    
Section 6.01. Restriction on Second Lien Document Amendments
    25  
Section 6.02. Restriction on First Lien Document Amendment
    25  
Section 6.03. Application of First Lien Security Document Amendments to Second
Lien Security Documents
    25  
Section 6.04. Restriction on Second Lien Agreement Amendments
    26  
Section 6.05. Authorization of Actions to be Taken by Collateral Agent under the
Security Documents
    26  
Section 6.06. Authorization of Receipt of Funds by Collateral Agent under
Security Documents
    26  
Section 6.07. Property of Obligors and Owners
    26  
Section 6.08. Secured Party Dealings; Good Faith
    27  
Section 6.09. Production Proceeds Prior to Triggering Event
    27    
ARTICLE 7 RELIANCE; WAIVERS, ETC.
    27    
Section 7.01. Reliance
    27  
Section 7.02. No Warranties or Liability
    27  
Section 7.03. No Waivers
    28    
ARTICLE 8 OBLIGATIONS UNCONDITIONAL
    28    
Section 8.01. First Lien Obligations Unconditional
    28  
Section 8.02. Second Lien Obligations Unconditional
    28    
ARTICLE 9 MISCELLANEOUS
    29    
Section 9.01 Authority
    29  
Section 9.02 Termination/Withdrawal/Redesignation of Contracts
    29  
Section 9.03. Conflicts
    29  
Section 9.04. Marshaling
    29  
Section 9.05 Additional Parties
    29  
Section 9.06. Continuing Nature of Provisions
    30  
Section 9.07. Amendments
    30  
Section 9.08. Information Concerning Financial Condition of the Borrower and the
other Obligors
    31  
Section 9.09. Payment of Expenses and Taxes; Indemnification
    31  
Section 9.10. Governing Law
    32  
Section 9.11. Submission to Jurisdiction; Waivers
    32  
Section 9.12. Notices
    33  
Section 9.13. Successors and Assigns
    33  
Section 9.14. Further Assurances
    34  
Section 9.15. Subrogation
    34  
Section 9.16. Application of Payments
    34  
Section 9.17. Specific Performance
    34  
Section 9.18. Headings
    34  
Section 9.19. Severability
    34  
Section 9.20. Counterparts; Integration; Effectiveness
    34  
Section 9.21. Entire Agreement
    35  

Amended and Restated
Intercreditor and Collateral
Agency Agreement

iii



--------------------------------------------------------------------------------



 



         
Section 9.22. Limitation by Law
    35  
Section 9.23. No Impairment
    35  
Section 9.24. Status of Obligations
    35  
Section 9.25. Counterclaims and Defenses by Obligors
    35  
Section 9.26. Amendment and Restatement
    35    
ARTICLE 10 COLLATERAL AGENT
    36    
Section 10.01. Appointment of Collateral Agent
    36  
Section 10.02. Nature of Duties of Collateral Agent
    36  
Section 10.03. Lack of Reliance on Collateral Agent
    36  
Section 10.04. Certain Rights of Collateral Agent
    37  
Section 10.05. Reliance by Collateral Agent
    37  
Section 10.06. Collateral Agent’s Reimbursements and Indemnification
    37  
Section 10.07. Collateral Agent in its Individual Capacity
    38  
Section 10.08. Secured Parties as Owners
    38  
Section 10.09. Successor Collateral Agent
    38  
Section 10.10. Employment of Agents and Counsel
    39  
Section 10.11. Limitation on Liability of Secured Parties and Collateral Agent
    39  

ANNEXES

      Annex 1  
Security Documents
Annex 2  
Form of Supplemental Amended and Restated Intercreditor and Collateral Agency
Agreement
Annex 3  
Form of Joinder to Amended and Restated Intercreditor and Collateral Agency
Agreement

Amended and Restated
Intercreditor and Collateral
Agency Agreement

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED INTERCREDITOR
AND COLLATERAL AGENCY AGREEMENT
     THIS AMENDED AND RESTATED INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT
dated as of September 21, 2010 (the “Effective Date”) is entered into by and
among ROYAL BANK OF CANADA, in its capacity as administrative and collateral
agent (in such capacities, with its successors and assigns, the “First Lien
Agent”) for the First Lien Lenders (as defined below), in its capacity as
administrative agent and collateral agent (in such capacities, with its
successors and assigns, the “Second Lien Agent”) for the Second Lien Lenders (as
defined below), and as collateral agent for Secured Parties (as defined below)
(in such capacity, “Collateral Agent”), POSTROCK ENERGY SERVICES CORPORATION, a
Delaware corporation (“PESC”), and POSTROCK MIDCONTINENT PRODUCTION, LLC, a
Delaware limited liability company, f/k/a Bluestem Pipeline LLC and successor by
merger to Quest Cherokee, LLC (“PMP”; PESC and PMP individually called a
“Borrower” and collectively called the “Borrowers”), each of the other
undersigned Obligors (as defined below), and BP CORPORATION NORTH AMERICA INC.
Recitals
     A. The Borrowers, the First Lien Agent and certain financial institutions
(with their respective successors and assigns, the “First Lien Lenders”) are
parties to a Second Amended and Restated Credit Agreement dated as of
September 21, 2010 (as amended, supplemented, restated or otherwise modified
from time to time, the “First Lien Credit Agreement”), pursuant to which the
First Lien Lenders have agreed to make loans and issue letters of credit to or
for the Borrowers.
     B. PESC together with PostRock KPC Pipeline, LLC, a Delaware limited
liability company (“KPC”), the Second Lien Agent and certain lenders (with their
respective successors and assigns, the “Second Lien Lenders”) are parties to a
Second Amended and Restated Credit Agreement dated as of September 21, 2010 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Second Lien Credit Agreement”), pursuant to which the Second Lien Lenders have
made a $15,000,000 term loan to PESC and KPC.
     C. Pursuant to the Security Documents (as defined below) the Borrowers and
the other Obligors have granted liens and security interests in the Collateral
(i) in favor of the First Lien Agent, on behalf of the First Lien Secured
Parties, as security for the payment and performance of the First Lien
Obligations and (ii) in favor of the Second Lien Agent, on behalf of the Second
Lien Secured Parties, as security for the payment and performance of the Second
Lien Obligations, which liens and security interests are junior, subject and
subordinated to the liens and security interests in the Collateral in favor of
the First Lien Agent.
     D. Pursuant to that certain Intercreditor Agreement dated as of July 11,
2008 entered into among the First Lien Agent, on behalf of the First Lien
Lenders, Royal Bank of Canada, as administrative agent and collateral agent
(“Original Second Lien Agent”), on behalf of the lenders party to that certain
Second Lien Senior Term Loan Agreement dated as of July 11, 2008, the Collateral
Agent and Quest Cherokee, LLC, now known as PMP (the “Original Intercreditor
Agreement”) (i) the First Lien Lenders agreed to permit the grant of second
liens on the terms and conditions of the Original Intercreditor Agreement and
(ii) the Collateral Agent agreed to act as collateral agent for First Lien
Secured Parties (as defined in the Original Intercreditor Agreement) and Second
Lien Secured Parties (as defined in the Original Intercreditor Agreement) for
the purposes of dealing with the Collateral (as defined in the Original
Intercreditor Agreement) and apportioning payments among the First Lien Secured
Parties (as defined in the Original Intercreditor Agreement) and the Second Lien
Secured Parties
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



(as defined in the Original Intercreditor Agreement) with respect to proceeds
thereof. Pursuant to Section 10.1 of the Original Intercreditor Agreement the
First Lien Agent and the Original Second Lien Agent each appointed the
Collateral Agent to act as collateral agent in connection with the Security
Documents (as defined in the Original Intercreditor Agreement).
     E. Pursuant to that certain Amended and Restated Intercreditor and
Collateral Agency Agreement dated as of June 18, 2009 entered into among BP, as
Approved Hedge Counterparty (as defined in the Restated Intercreditor
Agreement), the First Lien Agent, on behalf of the First Lien Lenders, the
Original Second Lien Agent, on behalf of the lenders party to that certain
Second Lien Senior Term Loan Agreement dated as of July 11, 2008, the Collateral
Agent and Quest Cherokee, LLC, now known as PMP (the “Restated Intercreditor
Agreement”), (i) the First Lien Lenders agreed to permit the grant of second
liens on the terms and conditions of the Restated Intercreditor Agreement and
(ii) the Collateral Agent agreed to act as collateral agent for First Lien
Secured Parties (as defined in the Restated Intercreditor Agreement) and Second
Lien Secured Parties (as defined in the Restated Intercreditor Agreement) for
the purposes of dealing with the Collateral (as defined in the Restated
Intercreditor Agreement) and apportioning payments among the First Lien Secured
Parties (as defined in the Restated Intercreditor Agreement) and the Second Lien
Secured Parties (as defined in the Restated Intercreditor Agreement) with
respect to proceeds thereof. Pursuant to Section 10.1 of the Restated
Intercreditor Agreement the First Lien Agent and the Original Second Lien Agent
each appointed the Collateral Agent to act as collateral agent in connection
with the Security Documents (as defined in the Restated Intercreditor
Agreement).
     F. The First Lien Lenders have authorized the First Lien Agent and the
Second Lien Lenders have authorized the Second Lien Agent, on their respective
behalf, to enter into this Agreement to amend and restate in its entirety the
Restated Intercreditor Agreement, and to secure, inter alia, on a first lien
basis the Approved Hedge Counterparty Obligations and the other First Lien
Obligations and to secure on a second lien basis the Second Lien Obligations.
     G. BP, as Approved Hedge Counterparty, the Borrowers, the First Lien Agent,
on behalf of the First Lien Lenders, the Second Lien Agent, on behalf of the
Second Lien Lenders, and Collateral Agent are entering into this Agreement to
amend and restate the Restated Intercreditor Agreement in its entirety to
reflect the extinguishment of the second lien indebtedness referred to in the
Restated Intercreditor Agreement and the replacement thereof as second lien debt
by the indebtedness owing under the Second Lien Credit Agreement, and to
establish their relative rights with respect to payment of their respective
Obligations owed by the Borrowers, to agree as to the exercise of certain
remedies and to appoint a collateral agent for the purposes of dealing with the
Security Documents and apportioning payments among Secured Parties and for other
purposes as set forth herein.
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree to amend and restate the Restated Intercreditor Agreement in its
entirety as follows:
ARTICLE 1 — DEFINITIONS
     Section 1.01. Defined Terms. The terms defined in the recitals shall have
the meanings assigned to those terms in such recitals, and the following terms
shall have the meanings assigned as follows:
     “Additional Termination Event” has the meaning given that term in
Section 4.06.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

2



--------------------------------------------------------------------------------



 



     “Affiliate” means, as to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be controlled by any
other Person if such other Person possesses, directly or indirectly, power to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.
     “Agreement” means this Amended and Restated Intercreditor Agreement, as it
may be supplemented, modified or amended from time to time as permitted herein,
which amends and restates in its entirety the Restated Intercreditor Agreement.
Any references to the Restated Intercreditor Agreement in any Transaction
Document shall refer to this Agreement.
     “Approved Hedge Counterparty” means BP Corporation North America Inc. or
any of its Affiliates and such other Person as shall meet the requirements
specified in the First Lien Credit Agreement and shall have executed a Joinder
Agreement.
     “Approved Hedge Counterparty Obligations” means all obligations of any
Obligor under all Approved Hedge Counterparty Swap Contracts, including all
unpaid amounts, settlement amounts, indemnities, costs, expenses (including
reasonable attorneys’ fees), interest on past due amounts and other liabilities
and obligations then due and unpaid by such Obligor.
     “Approved Hedge Counterparty Swap Contract” means (i) any Lender Hedging
Agreement to which an Approved Hedge Counterparty has become a party by novation
or otherwise and succeeded to the rights and obligations of a First Lien Lender
or an Affiliate of a First Lien Lender and (ii) any Swap Contract entered into
by the Approved Hedge Counterparty with a Borrower or any other Obligor.
     “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time.
     “Borrower” and Borrowers” have the meanings given those terms in the
introductory paragraph.
     “Borrowing Base Oil and Gas Properties” means those Oil and Gas Properties
of the Borrower and each of the other Obligors that are subject to the Liens
created by the Security Documents.
     “Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the laws of New York, or
are in fact closed.
     “Cash Management Obligations” means, with respect to any Obligor, any
obligations of such Obligor owed to the First Lien Agent or any First Lien
Lender (or any of their respective Affiliates) in respect of treasury management
arrangements, depositary or other cash management services.
     “Collateral” means the properties and rights described in the Security
Documents as security for any of the Obligations, and shall include any amounts
on deposit in any deposit account or securities account which have been pledged
to secure all or any portion of the Obligations.
     “Collateral Agent” has the meaning given that term in the introductory
paragraph.
     “Comparable Second Lien Security Document” means, in relation to any
Collateral subject to any First Lien Security Document, that Second Lien
Security Document that creates a security interest in the same Collateral,
granted by the same Obligor, as applicable.
     “DIP Financing” has the meaning given that term in Section 5.02.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

3



--------------------------------------------------------------------------------



 



     “Effective Date” has the meaning given that term in the introductory
paragraph.
     “Enforcement Action” means, with respect to the Collateral, the exercise of
any rights and remedies with respect to any Collateral securing the Obligations
or the commencement or prosecution of enforcement of any of the rights and
remedies under, as applicable, the First Lien Documents or the Second Lien
Documents, or applicable law, including without limitation the exercise of any
rights of set-off or recoupment, and the exercise of any rights or remedies of a
secured creditor under the UCC of an applicable jurisdiction or under the
Bankruptcy Code.
     “Exempt LC” has the meaning given that term in Section 4.06.
     “First Lien Agent” has the meaning given that term in the introductory
paragraph and includes any successor agent under any First Lien Agreement if the
First Lien Credit Agreement is replaced, refunded or refinanced.
     “First Lien Agreement” means (i) the First Lien Credit Agreement and
(ii) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the First Lien Credit
Agreement or any other agreement or instrument referred to in this clause (ii).
Any reference to the First Lien Agreement hereunder shall be deemed a reference
to any First Lien Agreement then extant.
     “First Lien Collateral” means all assets, whether now owned or hereafter
acquired by a Borrower or any other Obligor, in which a Lien is granted or
purported to be granted in favor of First Lien Secured Parties or in favor of
Collateral Agent for the benefit of First Lien Secured Parties, as security for
any First Lien Obligation.
     “First Lien Credit Agreement” has the meaning given that term in Recital A.
     “First Lien Documents” means the First Lien Agreement, each Approved Hedge
Counterparty Swap Contract and each First Lien Security Document.
     “First Lien Lenders” has the meaning given that term in Recital A and
includes any successor lenders under the First Lien Credit Agreement and any
successor lenders under any First Lien Agreement if the First Lien Credit
Agreement is replaced, refunded or refinanced.
     “First Lien Obligation Triggering Event” means (i) the occurrence and
continuance of an Event of Default under the First Lien Agreement or any similar
provision(s) in any Approved Hedge Counterparty Swap Contract, (ii) Collateral
Agent shall have received from an Approved Hedge Counterparty written notice
(a) that either an event of default or a termination event has occurred and is
continuing under one or more of its Approved Hedge Counterparty Swap Contracts,
(b) that an early termination date has been designated as a result thereof,
(c) that specifies the sum of all unpaid amounts and settlement payments then
due as the result of the designation of such early termination date and the
amount of interest and other amounts then due and payable by the Obligors in
respect thereof, and (d) that the amount set forth in clause (c) has not been
paid in full or discharged to the satisfaction of such Approved Hedge
Counterparty, or (iii) Collateral Agent shall have received from the First Lien
Agent written notice (y) that an “Event of Default” under the First Lien
Agreement has occurred and is continuing and (z) that the unpaid principal
amount of the notes under the First Lien Agreement and all interest accrued and
unpaid thereon have been declared to be then due and payable.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

4



--------------------------------------------------------------------------------



 



     “First Lien Obligations” means (i) all principal of and interest (including
without limitation any Post-Petition Interest) and premium (if any) on all loans
made pursuant to the First Lien Agreement, (ii) all reimbursement obligations
(if any) and interest thereon (including without limitation any Post-Petition
Interest) with respect to any letter of credit or similar instruments issued
pursuant to the First Lien Agreement, (iii) all Hedging Obligations of any
Obligor owed to a First Lien Secured Party including, without limitation, any
Approved Hedge Counterparty Swap Contract, (iv) all Cash Management Obligations
of any Obligor, and (v) all fees, expenses and other amounts payable from time
to time pursuant to the First Lien Documents, in each of the foregoing cases
whether or not allowed or allowable against any Obligor or their estates in an
Insolvency Proceeding. To the extent any payment with respect to any First Lien
Obligation (whether by or on behalf of any Obligor, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Second Lien Secured Party, receiver or similar Person,
then the obligation or part thereof originally intended to be satisfied shall,
for the purposes of this Agreement and the rights and obligations of the First
Lien Secured Parties and the Second Lien Secured Parties, be deemed to be
reinstated and outstanding as if such payment had not occurred.
     “First Lien Obligations Payment Date” means the first date on which (i) the
First Lien Obligations (other than those that constitute Unasserted Contingent
Obligations) have been indefeasibly paid in cash in full (or cash collateralized
or defeased in accordance with the terms of the First Lien Documents), (ii) all
commitments to extend credit under the First Lien Documents have been
terminated, and (iii) there are no outstanding letters of credit or similar
instruments issued under the First Lien Documents (other than such as have been
cash collateralized or defeased in accordance with the terms of the First Lien
Security Documents).
     “First Lien Secured Parties” means the First Lien Agent, the First Lien
Lenders (or their Affiliates), each Approved Hedge Counterparty and any other
holders of First Lien Obligations, including replacement First Lien Lenders, and
Collateral Agent, acting in its capacity as collateral agent for the benefit of
First Lien Secured Parties under any Security Document.
     “First Lien Security Documents” means (i) each Security Document granting a
first priority Lien in favor of First Lien Agent for the benefit of First Lien
Secured Parties, or in favor of Collateral Agent, for the benefit of First Lien
Secured Parties, to secure First Lien Obligations and (ii) and any other
documents that are designated under the First Lien Agreement as “Collateral
Documents” for purposes of this Agreement that grant a Lien in favor of First
Lien Agent for the benefit of First Lien Secured Parties, or in favor of
Collateral Agent, for the benefit of First Lien Secured Parties, to secure First
Lien Obligations. For the avoidance of doubt, First Lien Security Documents may
also secure Second Lien Obligations.
     “First Liens” means (i) the first and prior liens and security interests
granted in the Collateral in favor of the First Lien Agent on behalf of the
First Lien Secured Parties, as security for the payment and performance of the
First Lien Obligations and (ii) the first and prior liens and security interests
granted in the Collateral in favor of the Collateral Agent on behalf of the
First Lien Secured Parties, as security for the payment and performance of the
First Lien Obligations.
     “Hedging Obligations” means, with respect to any Obligor, any obligations
of such Obligor owed to any First Lien Secured Party (or any of its Affiliates)
in respect of any Lender Hedging Agreement, including all unpaid amounts,
settlement amounts, indemnities, costs, expenses (including reasonable
attorneys’ fees), interest on past due amounts and other liabilities and
obligations then due and unpaid by any Obligor under such Lender Hedging
Agreement.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

5



--------------------------------------------------------------------------------



 



     “Hedging Report” means a monthly report, to be provided by no later than
the fifteenth calendar day of each month, setting out for the following
eighty-four (84) months, the (i) Proved Reserves for each such month, (2) the
volumes of oil and gas commodities currently hedged for each such month and
(3) the volumes of oil and gas commodities available to be hedged pursuant to
the Section 9.05 herein for each such month.
     “Indemnitee” has the meaning given that term in Section 9.09.
     “Indemnified Liabilities” has the meaning given that term in Section 9.09.
     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.
     “ISDA” means the International Swaps and Derivatives Association, Inc.
     “Joinder Agreement” means a joinder agreement substantially in the form of
Annex 3 hereto.
     “KPC” has the meaning given that term in Recital B.
     “Lender Hedging Agreement” means (i) a Swap Contract between a Borrower and
a First Lien Lender or an Affiliate of a First Lien Lender and (ii) an Approved
Hedge Counterparty Swap Contract.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
deed to secure debt, lien, pledge, hypothecation, assignment, encumbrance,
charge or security interest in, on or of such asset, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset, and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
     “Obligations” means the First Lien Obligations and the Second Lien
Obligations.
     “Obligor” means each Borrower and each direct or indirect Affiliate or
shareholder (or equivalent) of a Borrower or any of its Affiliates (other than
(i) KPC, which is excluded from the definition of “Obligor” because no Liens
granted by KPC secure Approved Hedge Counterparty Swap Contracts, (ii) Quest
Eastern Resource, LLC and all of its subsidiaries and (iii) any subsidiary of
PostRock Energy Corporation that may be formed after the date of this Agreement
that is not also a subsidiary of a Borrower) that is now or hereafter becomes a
party to any Security Document.
     “Oil and Gas Properties” means fee, leasehold or other interests in or
under mineral estates or hydrocarbon leases with respect to properties situated
in the United States of America, including overriding royalty and royalty
interests, leasehold estate interests, net profits interests, production payment
interests and mineral fee interests, together with contracts executed in
connection therewith and all tenements, hereditaments, appurtenances and
properties, real or personal, appertaining, belonging, affixed or incidental
thereto.
     “Original Intercreditor Agreement” has the meaning given that term in
Recital D.
     “Original Second Lien Agent” has the meaning given that term in Recital D.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

6



--------------------------------------------------------------------------------



 



     “Person” means, any person, individual, sole proprietorship, partnership,
joint venture, corporation, limited liability company, unincorporated
organization, association, institution, entity, party, including any government
and any political subdivision, agency or instrumentality thereof.
     “PESC” has the meaning given that term in the introductory paragraph.
     “PMP” has the meaning given that term in the introductory paragraph.
     “Post-Petition Interest” means any interest or entitlement to fees or
expenses that accrues after the commencement of any Insolvency Proceeding,
whether or not allowed or allowable in any such Insolvency Proceeding.
     “Principal Agreements” means collectively the Principal First Lien
Agreements and the Principal Second Lien Agreements.
     “Principal First Lien Agreements” means Approved Hedge Counterparty Swap
Contracts and the First Lien Agreement.
     “Principal Second Lien Agreements” means the Second Lien Credit Agreement.
     “Proved Reserves” means “Proved Reserves” as defined in the Definitions for
Oil and Gas reserves promulgated by the Society of Petroleum Engineers (or any
generally recognized successor) as in effect at the time in question.
     “PV10” means the present worth of future net income, discounted to present
value at the simple interest rate of ten percent (10%) per year.
     “Recovery” has the meaning given that term in Section 5.05.
     “Required First Lien Lenders” means “Required Lenders” as defined in the
First Lien Credit Agreement and includes any comparable defined term under any
First Lien Agreement if the First Lien Credit Agreement is replaced, refunded or
refinanced.
     “Required First Lien Secured Parties” has the meaning given that term in
Section 4.02(a).
     “Reserve Report” means a report prepared by an internal petroleum engineer
of the Borrower regarding the Proved Reserves attributable to the Borrowing Base
Oil and Gas Properties, using the criteria and parameters required by and
acceptable to the Securities and Exchange Commission and incorporating the
present cost of appropriate plugging and abandonment obligations to be incurred
in the future, taking into account any plugging and abandonment fund required to
be accrued or established by Borrower out of cash flow from the Borrowing Base
Oil and Gas Properties covered by such report with respect to such future
obligations.
     “Restated Intercreditor Agreement” has the meaning given that term in
Recital E.
     “Second Lien Agent” has the meaning given that term in the introductory
paragraph and includes any successor agent under any Second Lien Agreement if
the Second Lien Credit Agreement is replaced, refunded or refinanced.
     “Second Lien Agreement” means (i) the Second Lien Credit Agreement and
(ii) any other credit agreement, loan agreement, note agreement, promissory
note, indenture, or other agreement or instrument
Amended and Restated
Intercreditor and Collateral
Agency Agreement

7



--------------------------------------------------------------------------------



 



evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend, replace, refinance or refund in
whole or in part the indebtedness and other obligations outstanding under the
Second Lien Credit Agreement or other agreement or instrument referred to in
this clause (ii). Any reference to the Second Lien Agreement hereunder shall be
deemed a reference to any Second Lien Agreement then extant.
     “Second Lien Collateral” means all assets, whether now owned or hereafter
acquired by a Borrower or any other Obligor, in which a Lien is granted or
purported to be granted in favor of Second Lien Secured Parties, or in favor
Collateral Agent for the benefit of Second Lien Secured Parties, as security for
any Second Lien Obligation.
     “Second Lien Credit Agreement” has the meaning given that term in Recital
B.
     “Second Lien Documents” means each Second Lien Agreement and each Second
Lien Security Document
     “Second Lien Lenders” has the meaning given that term in Recital B and
includes any successor lenders under the Second Lien Credit Agreement and any
successor lenders under any Second Lien Agreement if the Second Lien Credit
Agreement is replaced, refunded or refinanced.
     “Second Lien Obligation Triggering Event” means (i) the occurrence and
continuance of an Event of Default under the Second Lien Agreement, or
(ii) Collateral Agent shall have received from the Second Lien Agent written
notice (a) that an “Event of Default” under the Second Lien Agreement has
occurred and is continuing and (b) that the unpaid principal amount of the notes
under the Second Lien Agreement and all interest accrued and unpaid thereon have
been declared to be then due and payable.
     “Second Lien Obligations” means (i) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all indebtedness under the Second Lien Agreement, (ii) unpaid amounts,
settlement amounts, indemnities, costs, expenses (including reasonable
attorneys’ fees), interest due amounts and other liabilities and obligations of
PESC and/or KPC owed to a Second Lien Secured Party in connection with a Swap
Contract; and (iii) all fees, expenses and other amounts payable from time to
time pursuant to the Second Lien Documents, in each case whether or not allowed
or allowable against PESC and/or KPC or their estates in an Insolvency
Proceeding. To the extent any payment with respect to any Second Lien Obligation
(whether by or on behalf of PESC and/or KPC, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, then the obligation or part thereof originally intended to
be satisfied shall, for the purposes of this Agreement and the rights and
obligations of the First Lien Secured Parties and the Second Lien Secured
Parties, be deemed to be reinstated and outstanding as if such payment had not
occurred.
     “Second Lien Secured Parties” means the Second Lien Agent, the Second Lien
Lenders (or their Affiliates), and any other holders of Second Lien Obligations,
including replacement Second Lien Lenders, and Collateral Agent, acting in its
capacity as collateral agent for the benefit of Second Lien Secured Parties
under any Security Document.
     “Second Lien Security Documents” means (i) each Security Document granting
a second priority Lien in favor of Second Lien Agent for the benefit of Second
Lien Secured Parties, or in favor of Collateral Agent, for the benefit of Second
Lien Secured Parties, to secure Second Lien Obligations and (ii) any other
documents that are designated under the Second Lien Agreement as “Collateral
Documents” for purposes of this Agreement that grant a Lien in favor of Second
Lien Agent for the benefit of Second Lien Secured Parties, or in favor of
Collateral Agent, for the benefit of Second Lien Secured Parties, to
Amended and Restated
Intercreditor and Collateral
Agency Agreement

8



--------------------------------------------------------------------------------



 



secure Second Lien Obligations. For the avoidance of doubt, Second Lien Security
Documents may also secure First Lien Obligations.
     “Second Liens” means (i) the second and junior liens and security interests
granted in the Collateral in favor of the Second Lien Agent on behalf of the
Second Lien Secured Parties, as security for the payment and performance of the
Second Lien Obligations and (ii) the second and junior liens and security
interests granted in the Collateral in favor of the Collateral Agent on behalf
of the Second Lien Secured Parties, as security for the payment and performance
of the Second Lien Obligations.
     “Secured Parties” means the First Lien Secured Parties and the Second Lien
Secured Parties.
     “Security Documents” means the guaranties, deeds of trust, mortgages,
security agreements, pledge agreements, and related financing statements listed
on Annex 1.
     “Standstill Period” has the meaning given that term in Section 3.02(a)(i).
     “Swap Contract” means (a) any and all interest rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the ISDA, any International Foreign Exchange Master Agreement, or
any other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.
     “Transaction Documents” means this Agreement, the Principal Agreements and
the Security Documents.
     “Triggering Event” shall mean either a First Lien Obligation Triggering
Event or a Second Lien Obligation Triggering Event.
     “Unasserted Contingent Obligations” shall mean, at any time, First Lien
Obligations or Second Lien Obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities (excluding (i) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any
First Lien Obligation or Second Lien Obligation, as the case may be, and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Lien Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
     “UCC” shall mean the Uniform Commercial Code as in effect from time to time
in the State of New York.
     Section 1.02. Headings. Article and section headings of this Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the provisions of this Agreement.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

9



--------------------------------------------------------------------------------



 



     Section 1.03. Terms Generally.
     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented, renewed, replaced,
increased, restated or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns; provided such successors and assigns are permitted by the Principal
Agreement to which such Person is a party and such Person complies with
Sections 9.05 and 9.13 hereof, (c) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, and (d) all references
herein to Recitals, Articles, Sections, Exhibits and Annexes shall be construed
to refer to Recitals, Articles and Sections of, and Exhibits and Annexes to,
this Agreement unless otherwise indicated.
ARTICLE 2 – LIEN PRIORITIES.
     Section 2.01. Subordination of Second Liens.
     (a) Any and all Liens now existing or hereafter created or arising in favor
of any Second Lien Secured Party, or in favor of Collateral Agent for the
benefit of Second Lien Secured Parties, securing the Second Lien Obligations,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, are expressly junior in priority, operation and effect
to any and all Liens now existing or hereafter created or arising in favor of
the First Lien Secured Parties, or in favor of Collateral Agent for the benefit
of First Lien Secured Parties, securing the First Lien Obligations,
notwithstanding (i) anything to the contrary contained in any agreement or
filing to which any Second Lien Secured Party may now or hereafter be a party,
and regardless of the time, order or method of grant, attachment, recording or
perfection of any financing statements or other Liens or any defect or
deficiency or alleged defect or deficiency in any of the foregoing, (ii) any
provision of the UCC or any applicable law or any First Lien Document or Second
Lien Document or any other circumstance whatsoever and (iii) the fact that any
such Liens in favor of any First Lien Secured Party or in favor of the
Collateral Agent for the benefit of First Lien Secured Parties securing any of
the First Lien Obligations are (x) subordinated to any Lien securing any
obligation of any Obligor other than the Second Lien Obligations or
(y) otherwise subordinated, voided, avoided, invalidated or lapsed.
     (b) No First Lien Secured Party or Second Lien Secured Party shall object
to or contest, or support any other Person in contesting or objecting to, in any
proceeding (including without limitation, any Insolvency Proceeding), the
validity, extent, perfection, priority or enforceability of any security
interest in the Collateral granted to the other or to the Collateral Agent.
Notwithstanding any failure by any First Lien Secured Party or Second Lien
Secured Party or by Collateral Agent on their behalf to perfect its security
interests in the Collateral or any avoidance, invalidation or subordination by
any third party or court of competent jurisdiction of the security interests in
the Collateral granted to the First Lien Secured Parties or the Second Lien
Secured Parties, or to the Collateral Agent for their benefit, the priority and
rights as between the First Lien Secured Parties and the Second Lien Secured
Parties with respect to the Collateral and proceeds thereof shall be as set
forth herein.
     Section 2.02. Nature of First Lien Obligations.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

10



--------------------------------------------------------------------------------



 



     (a) The Second Lien Agent on behalf of itself and the other Second Lien
Secured Parties acknowledges that all or a portion of the First Lien Obligations
are revolving in nature and that the amount thereof that may be outstanding at
any time or from time to time may be increased or reduced and subsequently
reborrowed, and that subject to Section 6.02 the terms of the First Lien
Obligations may be modified, extended or amended from time to time, and that the
aggregate amount of the First Lien Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the Second Lien
Secured Parties and without affecting the provisions hereof. The Lien priorities
provided in Section 2.01 shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the First
Lien Obligations or the Second Lien Obligations, or any part thereof.
     (b) First Lien Agent under any First Lien Agreement, on behalf of itself
and the other First Lien Lenders, consents to Obligor entering into Approved
Hedge Counterparty Swap Contracts and agrees that each of such Swap Contracts is
a Lender Hedging Agreement.
     (c) Obligors shall prepare and provide a Hedging Report to First Lien Agent
and each Approved Hedge Counterparty. Notwithstanding the foregoing, no Approved
Hedge Counterparty consents to Collateral Agent nor any Obligor sharing any
trade confirmation of such Approved Hedge Counterparty, or any information
therein other than notional tenor and volumes, with any other Approved Hedge
Counterparty.
     Section 2.03 Status of Liens: Collateral.
     (a) Each Approved Hedge Counterparty, the First Lien Agent, for itself and
on behalf of the First Lien Lenders, and the Second Lien Agent, for itself and
on behalf of the Second Lien Lenders, agrees that, subject to Section 4.03 and
notwithstanding anything to the contrary contained in any First Lien Document or
Second Lien Document, (i) all First Lien Secured Parties shall rank pari passu
in priority with respect to any First Lien on any Collateral securing the First
Lien Obligations, and (ii) all First Liens on any Collateral securing any First
Lien Obligations shall rank pari passu with one another.
     (b) Each Approved Hedge Counterparty and the First Lien Agent, for itself
and on behalf of the First Lien Lenders, agrees (i) that if any such Person
takes any additional Collateral in respect of any First Lien Obligations, such
Person shall take any and all action necessary to create and perfect First Liens
on any such Collateral in favor of the other First Lien Lenders for the equal
and ratable benefit of all First Lien Lenders (subject to Section 4.03),
including, without limitation, executing and delivering mortgages, security
agreements, financing statements, amendments to financing statements, and any
other agreements, documents, certificates or instruments necessary to accomplish
the foregoing and (ii) to take any and all action necessary to create and
perfect Second Liens on any such Collateral in favor of the Second Lien Lenders
for the equal and ratable benefit of all Second Lien Lenders (subject to
Section 4.03).
     (c) Each Approved Hedge Counterparty, the First Lien Agent, for itself and
on behalf of the First Lien Lenders, and the Second Lien Agent, for itself and
on behalf of the Second Lien Lenders, agrees to take any and all action
necessary to cause Collateral Agent to be designated as the sole secured party
for the benefit of the Approved Hedge Counterparties, First Lien Agent, First
Lien Lenders, Second Lien Agent and Second Lien Lenders, in respect of any Lien
on any Collateral securing the First Lien Obligations or the Second Lien
Obligations, including, without limitation, executing and delivering mortgages,
security agreements, financing statements, amendments to financing statements,
and any other agreements, documents, certificates or instruments evidencing or
required or permitted to be filed to create or perfect a Lien on Collateral.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

11



--------------------------------------------------------------------------------



 



     (d) Each Approved Hedge Counterparty, the First Lien Agent, for itself and
on behalf of the First Lien Lenders, the Second Lien Agent, for itself and on
behalf of the Second Lien Lenders and each Obligor will from time to time sign,
execute, deliver and file, alone or with Collateral Agent or any other Secured
Party or any other Obligor, and hereby authorizes Collateral Agent to file, any
financing statements or security agreements pertaining to the Collateral, or any
part thereof; and take all further action that may be necessary or desirable, or
that Collateral Agent may reasonably request, to confirm, perfect, preserve and
protect the security interests intended to be granted under the Security
Documents, and in addition, each of the Secured Parties and the Obligors hereby
authorizes Collateral Agent to execute and deliver on behalf of such Person and
to file such other financing statements or security agreements without the
signature of such Person either in Collateral Agent’s name or in the name of
such Person and as agent and attorney-in-fact for such Person. Each Secured
Party and each Obligor shall do all such additional and further acts or things,
give such assurances and execute such agreements, documents, certificates or
instruments as Collateral Agent requires to vest more completely in and assure
to Collateral Agent and Secured Parties their rights under this Agreement
(including this Section 2.03), including, without limiting the generality of the
foregoing, marking conspicuously each note or other instrument evidencing the
First Lien Obligations and Second Lien Obligations with the legend described in
Section 2.05(b) and, at the request of Collateral Agent, each of its records
pertaining to the Collateral with such legend.
     Section 2.04. Agreements Regarding Actions to Perfect Liens.
     (a) The Second Lien Agent on behalf of itself and the other Second Lien
Secured Parties agrees that UCC-1 financing statements, mortgages, patent,
trademark or copyright filings or other filings or recordings filed or recorded
by or on behalf of the Second Lien Agent shall be in form satisfactory to the
First Lien Agent.
     (b) The Collateral Agent hereby acknowledges that, to the extent that it
holds, or a third party holds on its behalf, physical possession of or “control”
(as defined in the UCC) over Collateral pursuant to the First Lien Security
Documents, such possession or control is also for the benefit of the Second Lien
Agent and the other Second Lien Secured Parties for purposes of perfecting their
security interest in such Collateral. Nothing in the preceding sentence shall be
construed to impose any duty on the Collateral Agent (or any third party acting
on its behalf) with respect to such Collateral or provide the Second Lien Agent
or any other Second Lien Secured Party with any rights with respect to such
Collateral beyond those specified in this Agreement and the Second Lien Security
Documents; provided that subsequent to the occurrence of the First Lien
Obligations Payment Date, the Collateral Agent shall promptly deliver written
notice of the occurrence of same to Second Lien Agent and shall (x) deliver to
the Second Lien Agent, at the Borrowers’ sole cost and expense, the Collateral
in its possession or control together with any necessary endorsements to the
extent required by the Second Lien Documents, and shall deliver to Borrowers
written notice of such action, or (y) direct and deliver such Collateral as a
court of competent jurisdiction otherwise directs, and provided further that the
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the First Lien Secured Parties and the Second Lien Secured
Parties, and shall not impose on the Collateral Agent or the First Lien Secured
Parties any obligations in respect of the disposition of any Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party.
     Section 2.05. Legends.
     (a) The Collateral Agent, First Lien Agent (on behalf of itself and the
other First Lien Secured Parties) and Second Lien Agent (on behalf of itself and
the other Second Lien Secured Parties) agree that all mortgages, deeds of trust,
deeds and similar instruments not concurrently granting a Lien to the Collateral
Agent for the benefit of the First Lien Secured Parties now or hereafter filed
against real
Amended and Restated
Intercreditor and Collateral
Agency Agreement

12



--------------------------------------------------------------------------------



 



property in favor of Second Lien Agent or Collateral Agent for the benefit
solely of the Second Lien Secured Parties, shall be in form satisfactory to the
First Lien Agent and shall contain the following notation: “ALL LIENS GRANTED BY
THIS INSTRUMENT SHALL, TO THE EXTENT SET FORTH IN THE AMENDED AND RESTATED
INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT DATED SEPTEMBER 21, 2010 BY AND
AMONG POSTROCK ENERGY SERVICES CORPORATION, POSTROCK MIDCONTINENT PRODUCTION,
LLC, ROYAL BANK OF CANADA, AS FIRST LIEN AGENT, ROYAL BANK OF CANADA, AS SECOND
LIEN AGENT, ROYAL BANK OF CANADA, AS COLLATERAL AGENT, AND PARTIES THERETO, BE
SUBORDINATE AND JUNIOR TO ALL LIENS GRANTED BY GRANTOR TO SECURE THE FIRST LIEN
OBLIGATIONS REGARDLESS OF THE RELATIVE PRIORITY OF SUCH LIENS, SUCH AMENDED AND
RESTATED INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT BEING INCORPORATED HEREIN
AND BY THIS REFERENCE BEING MADE A PART HEREOF.”
     (b) Upon written request from the Collateral Agent, each Secured Party
shall mark, or cause to be marked, at all times on each note or other instrument
evidencing the Obligations to which it is a holder a legend, in form and
substance satisfactory to Collateral Agent, indicating that with respect to
Obligations of an Obligor, the rights, remedies and obligations of the Obligors
and the holders of such note or other instrument shall be limited by and subject
to the terms of this Agreement.
     Section 2.06 No New Second Liens. So long as the First Lien Obligations
Payment Date has not occurred, the parties hereto agree that no Second Lien
Secured Party shall acquire or hold any Lien on any assets of any Obligor
securing any Second Lien Obligation which assets are not also subject to a First
Lien in favor of the First Lien Secured Parties under the First Lien Documents
or under Security Documents. If any Second Lien Secured Party shall (nonetheless
and in breach hereof) acquire or hold any Lien on any assets of any Obligor
securing any Second Lien Obligation which assets are not also subject to a First
Lien in favor of the First Lien Secured Parties under the First Lien Documents,
then the Second Lien Agent (or the relevant Second Lien Secured Party) shall,
and shall be deemed to have, without the need for any further consent of any
other Second Lien Secured Party and notwithstanding anything to the contrary in
any other Second Lien Document be deemed to hold and have held such Lien for the
benefit of the First Lien Agent as security for the First Lien Obligations and
shall assign such Lien to the Collateral Agent or the First Lien Agent (in which
case the Second Lien Agent may retain a junior second priority lien on such
assets subject to the terms hereof).
     Section 2.07. Similar Liens and Agreements. The parties hereto agree that
it is their intention that the First Lien Collateral and the Second Lien
Collateral be identical. To the extent that, notwithstanding this Section 2.07,
the First Lien Collateral and Second Lien Collateral are not identical, the
Second Lien Agent, on behalf of Second Lien Secured Parties, agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens on Second Lien Collateral that is not First Lien Collateral, shall be
subject to Section 4.03. In furtherance of the foregoing, the parties hereto
agree, subject to the other provisions of this Agreement:
     (a) upon reasonable request by the First Lien Agent or the Second Lien
Agent, to cooperate in good faith (and to direct their counsel to cooperate in
good faith) from time to time in order to determine the specific items included
in the First Lien Collateral and the Second Lien Collateral and the steps taken
to perfect their respective Liens thereon and the identity of the respective
parties obligated under the First Lien Documents and the Second Lien Documents;
     (b) that the documents and agreements creating or evidencing the First Lien
Collateral and the Second Lien Collateral and guarantees for the First Lien
Obligations and the Second Lien Obligations
Amended and Restated
Intercreditor and Collateral
Agency Agreement

13



--------------------------------------------------------------------------------



 



shall be Security Documents or otherwise in all material respects the same forms
of documents other than with respect to the First Lien and Second Lien nature of
the obligations and Collateral thereunder; and
     (c) that in the event either First Lien Agent shall obtain or record any
First Lien Documents in favor of First Lien Agent granting Liens on Collateral
to secure First Lien Obligations, or Second Lien Agent shall obtain or record
any Second Lien Documents in favor of Second Lien Agent granting Liens on
Collateral to secure Second Lien Obligations, and such First Lien Documents or
Second Lien Documents are not Security Documents, then First Lien Agent or
Second Lien Agent, as the case may be, shall notify the other of such
documentation and provide a copy thereof.
ARTICLE 3 ENFORCEMENT RIGHTS
     Section 3.01. Separate Debts. The amounts payable by the Obligors to each
Secured Party at any time under any of the Principal Agreements to which such
Secured Party is a party shall be separate and independent debts, and each
Secured Party shall be entitled to enforce any right arising out of the
applicable Principal Agreement to which it is a party, subject to the terms
thereof and of this Agreement. First Lien Agent, for itself and on behalf of the
First Lien Lenders, and Second Lien Agent, for itself and on behalf of the
Second Lien Lenders and each Approved Hedge Counterparty each hereby agrees that
no Secured Party other than Collateral Agent (in its capacity as such) shall
have any right individually to realize upon any Liens granted under the Security
Documents, it being understood and agreed that such remedies may be exercised
only by Collateral Agent for the benefit of Secured Parties.
     Section 3.02. Limits of Enforcement of Second Lien. Until the First Lien
Obligations Payment Date has occurred, whether or not a Insolvency Proceeding
has been commenced by or against any Obligor:
     (a) The Second Lien Agent and the Second Lien Secured Parties (and
Collateral Agent, on behalf of Second Lien Agent or Second Lien Secured Parties,
under any Security Document):
     (i) will not exercise or seek to exercise any rights or remedies (including
setoff) with respect to the Collateral (including, without limitation, the
exercise of any right under any lockbox agreement, account control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement to which
the Second Lien Agent or any Second Lien Secured Party is a party), or institute
any action or proceeding with respect to such rights or remedies (including any
action of foreclosure); provided, however, that the Second Lien Agent may
exercise (and direct Collateral Agent to exercise, pursuant to any Security
Document) any or all such rights and remedies of Second Lien Secured Parties
under any Second Lien Security Document after the passage of a period of
179 days from the date of delivery of a notice in writing to the First Lien
Agent and each Approved Hedge Counterparty that an Event of Default (as defined
in the Second Lien Agreement) has occurred under the Second Lien Documents and
the Second Lien Obligations have been accelerated (with respect to each
individual Event of Default, each a “Standstill Period”) which notice may only
be delivered following the occurrence of and during the continuation of an Event
of Default (as defined in the Second Lien Agreement) under the Second Lien
Documents and the Second Lien Obligations have been accelerated; provided,
further, however, notwithstanding anything herein to the contrary, in no event
shall the Second Lien Agent or any Second Lien Secured Party exercise or
continue to exercise any rights or remedies with respect to the Collateral if,
notwithstanding the expiration of any outstanding Standstill Period, the First
Lien Agent, First Lien Lenders or an Approved Hedge Counterparty (or the
Collateral Agent on their behalf) shall have commenced and are diligently
pursuing the exercise of any of their rights or remedies with respect the
Collateral (prompt notice of such exercise to be given to the Second Lien
Agent),
Amended and Restated
Intercreditor and Collateral
Agency Agreement

14



--------------------------------------------------------------------------------



 



     (ii) will not contest, protest or object to any foreclosure proceeding or
action brought by the Collateral Agent, the First Lien Agent or any First Lien
Secured Party or any other exercise by the Collateral Agent, the First Lien
Agent or any First Lien Secured Party, of any rights and remedies relating to
the Collateral under the First Lien Documents or otherwise, and
     (iii) subject to its rights under clause (a)(i) above, will not object to
the forbearance by the Collateral Agent, the First Lien Agent or any First Lien
Secured Party from bringing or pursuing any foreclosure proceeding or action or
any other exercise of any rights or remedies relating to the Collateral.
     Section 3.03. Election to Pursue Remedies. Except as provided in
Section 3.02(a)(i) hereof following the expiration of a Standstill Period, the
First Lien Secured Parties shall have the exclusive right (and under any
Security Document shall have the exclusive right to instruct the Collateral
Agent) to take and continue any Enforcement Action with respect to the
Collateral, without any consultation with or consent of any Second Lien Secured
Party, but subject to the proviso set forth in Section 5.01. Upon the occurrence
and during the continuance of a First Lien Obligation Triggering Event, subject
to the provisions of this Agreement, the First Lien Agent and the other First
Lien Secured Parties may (and under any Security Document may instruct the
Collateral Agent on their behalf to) take and continue any Enforcement Action in
such order and manner as they may determine in their sole discretion.
     Section 3.04. Duty of Collateral Agent.
     (a) Collateral Agent shall not be obligated to follow any instructions of
Second Lien Secured Parties if such instructions conflict with the provisions of
this Agreement, any Security Document or any applicable law or Collateral Agent
determines, in its sole and absolute discretion, that such instructions are
ambiguous, inconsistent, in conflict with previously received instructions or
otherwise insufficient to direct the actions of Collateral Agent provided that
Collateral Agent explains the grounds for a refusal based on a deficiency of
instructions. On and after the First Lien Obligations Payment Date, and at any
time prior thereto following the expiration of any applicable Standstill Period
pursuant to Section 3.02(a)(i) above, and subject to the last proviso of
Section 3.02(a)(i), the first sentence of this Section 3.04(a) and Article 10
hereof, Collateral Agent agrees that it shall follow instructions of Second Lien
Secured Parties with respect to the Collateral and Security Documents.
     (b) Collateral Agent shall not be obligated to follow any instructions of
Required First Lien Secured Parties if: (i) such instructions conflict with the
provisions of this Agreement, any Principal Agreement, any Security Document or
any applicable law, (ii) Collateral Agent determines, in its sole and absolute
discretion, that such instructions are ambiguous, inconsistent, in conflict with
previously received instructions or otherwise insufficient to direct the actions
of Collateral Agent; provided that Collateral Agent explains the grounds for a
refusal based on a deficiency of instructions, or (iii) Collateral Agent has not
been adequately indemnified to its satisfaction. Nothing in this Agreement shall
impair the right of Collateral Agent in its discretion to take any action
authorized under this Agreement or any Security Document, to the extent that the
consent of any party hereto is not required or to the extent such action is not
prohibited by the terms hereof or thereof, which it deems proper and consistent
with the instructions given by First Lien Secured Parties as provided for herein
or otherwise in the best interest of First Lien Secured Parties. In the absence
of written instructions from any party hereto for any particular matter,
Collateral Agent shall have no duty to take or refrain from taking any action
unless such action or inaction is explicitly required by the terms of this
Agreement, the Security Documents or applicable law. Collateral Agent shall have
no duty with respect to (i) a Triggering Event unless it first receives notice
that a Triggering Event has occurred or (ii) the expiration of any Standstill
Period unless it first receives notice that such Standstill Period has expired.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

15



--------------------------------------------------------------------------------



 



     (c) Beyond its duties expressly provided herein or in the Security
Documents and its duties to account to Secured Parties and/or the Obligors for
monies and other property received by it hereunder or under any Security
Document, Collateral Agent shall have no implied duty to Secured Parties or any
Obligor as to any property belonging to any Obligor (whether or not the same
constitutes Collateral) in its possession or control or in the possession or
control of any of its agents or nominees, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto or available at law or otherwise.
     (d) Nothing in this Section 3.04 shall impair the right of any Secured
Party to exercise its rights of netting or set-off, if any.
     Section 3.05 Standstill and Waivers. The Second Lien Agent, on behalf of
itself and the other Second Lien Secured Parties, agrees that, until the First
Lien Obligations Payment Date has occurred, subject to the proviso set forth in
Section 5.01 and except as permitted by Section 3.02(a):
     (a) they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien in respect of any Second Lien Obligation
pari passu with or senior to, or to give any Second Lien Secured Party any
preference or priority relative to, the Liens with respect to the First Lien
Obligations or the First Lien Secured Parties with respect to any of the
Collateral;
     (b) they will not oppose, object to, interfere with, hinder or delay, in
any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Collateral by the Collateral
Agent, the First Lien Agent or any other First Lien Secured Party or any other
Enforcement Action taken by or on behalf of the Collateral Agent, the First Lien
Agent or any other First Lien Secured Party;
     (c) they have no right to (x) direct either the Collateral Agent, the First
Lien Agent or any other First Lien Secured Party to exercise any right, remedy
or power with respect to the Collateral or pursuant to the First Lien Security
Documents or (y) consent or object to the exercise by the Collateral Agent, the
First Lien Agent or any other First Lien Secured Party of any right, remedy or
power with respect to the Collateral or pursuant to the First Lien Security
Documents or to the timing or manner in which any such right is exercised or not
exercised (or, to the extent they may have any such right described in this
clause (c), whether as a junior Lien creditor or otherwise, they hereby
irrevocably waive such right), except to the extent such exercise was in
violation of this Agreement;
     (d) without waiving any rights to take action as unsecured creditors, they
will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against either Collateral
Agent, First Lien Agent or any other First Lien Secured Party seeking damages
from or other relief by way of specific performance, instructions or otherwise,
with respect to, and none of the Collateral Agent, First Lien Agent nor any
other First Lien Secured Party shall be liable for, any action taken or omitted
to be taken by the Collateral Agent, the First Lien Agent or any other First
Lien Secured Party with respect to the Collateral or pursuant to the First Lien
Documents, so long as such actions or omissions were not taken in violation of
this Agreement;
     (e) without waiving any rights to take action as unsecured creditors, they
will not make any judicial or nonjudicial claim or demand or commence any
judicial or non-judicial proceedings against any Obligor or any of its
subsidiaries or Affiliates under or with respect to any Second Lien Security
Document seeking payment or damages from or other relief by way of specific
performance, instructions or otherwise under or with respect to any Second Lien
Security Document (other than filing a proof of claim) or exercise any right,
remedy or power under or with respect to, or otherwise take any action to
enforce, other than filing a proof of claim, any Second Lien Security Document;
Amended and Restated
Intercreditor and Collateral
Agency Agreement

16



--------------------------------------------------------------------------------



 



     (f) they will not commence judicial or nonjudicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce their interest in or realize upon, the Collateral or pursuant
to the Second Lien Security Documents; or
     (g) they will not seek, and hereby waive any right, to have the Collateral
or any part thereof marshaled upon any foreclosure or other disposition of the
Collateral.
     Section 3.06. Judgment Secured Parties. In the event that any Second Lien
Secured Party becomes a judgment Lien creditor in respect of Collateral as a
result of its enforcement of its rights as an unsecured creditor, such judgment
Lien shall be subject to the terms of this Agreement for all purposes (including
in relation to the First Liens and the First Lien Obligations) to the same
extent as all other Liens, securing the Second Lien Obligations (created
pursuant to the Second Lien Security Documents) subject to this Agreement.
     Section 3.07. Cooperation. The Second Lien Agent, on behalf of itself and
the other Second Lien Secured Parties, agrees that each of them shall take such
actions as the Collateral Agent, the First Lien Agent or an Approved Hedge
Counterparty shall reasonably request in connection with the exercise by the
Collateral Agent or the First Lien Secured Parties of their rights set forth
herein.
     Section 3.08. No Additional Rights For the Borrowers Hereunder. Except as
provided in Section 3.09, if any First Lien Secured Party or Second Lien Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, the Borrowers shall not be entitled to use such violation as a
defense to any action by any First Lien Secured Party or Second Lien Secured
Party, nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Lien Secured Party or Second Lien Secured Party.
     Section 3.09. Actions Upon Breach.
     (a) If any Second Lien Secured Party, contrary to this Agreement, commences
or participates in any action or proceeding against the Borrowers or the
Collateral, the Borrowers, with the prior written consent of the First Lien
Agent, may interpose as a defense or dilatory plea the making of this Agreement,
and any First Lien Secured Party may intervene and interpose such defense or
plea in its or their name or in the name of either Borrower or both Borrowers,
as applicable.
     (b) Should any Second Lien Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Lien Secured Party (in its or their own
name or in the name of either Borrower or both Borrowers, as applicable) or the
Borrowers, as applicable, may obtain relief against such Second Lien Secured
Party by injunction, specific performance and/or other appropriate equitable
relief, it being understood and agreed by the Second Lien Agent on behalf of
each Second Lien Secured Party that (i) the First Lien Secured Parties’ damages
from its actions may at that time be difficult to ascertain and may be
irreparable, and (ii) each Second Lien Secured Party waives any defense that the
Borrowers and/or the First Lien Secured Parties cannot demonstrate damage and/or
be made whole by the awarding of damages.
ARTICLE 4 APPLICATION OF PROCEEDS OF COLLATERAL;
DISPOSITIONS AND RELEASES OF COLLATERAL; INSPECTION AND INSURANCE
Amended and Restated
Intercreditor and Collateral
Agency Agreement

17



--------------------------------------------------------------------------------



 



     Section 4.01. Notices under Related Documents.
     (a) Each Secured Party agrees: (i) to deliver to Collateral Agent, at the
same time it makes delivery to the Obligors, a copy of any notice of default,
notice of intent to accelerate or notice of acceleration with respect to any of
the Obligations subject to this Agreement; and (ii) to deliver to Collateral
Agent, at the same time it makes delivery to any other Person, a copy of any
notice of the commencement of any judicial proceeding and a copy of any other
notice with respect to the exercise of remedies with respect to the Obligations
subject to this Agreement.
     (b) Collateral Agent shall deliver to each Secured Party (or their
designated representative if a group) promptly upon receipt thereof (and in any
event within two Business Days), duplicates or copies of any notice received by
it under Section 4.01(a) and all notices, requests and other instruments
received by Collateral Agent under or pursuant to this Agreement or any Security
Document, to the extent that the same shall not have been previously furnished
to such Secured Party pursuant hereto or thereto.
     Section 4.02. Voting Procedure.
     (a) When this Agreement requires or permits a vote prior to the First Lien
Obligations Payment Date, the Collateral Agent shall poll the Approved Hedge
Counterparties and each other First Lien Secured Party in order to determine the
vote of First Lien Secured Parties holding more than 66⅔% of the total dollar
value of First Lien Obligations owing at the time of such poll (“Required First
Lien Secured Parties”). Such majority vote shall be binding upon all First Lien
Secured Parties, whether they voted with the majority or not. The Obligors and
First Lien Secured Parties may rely on Collateral Agent with regard to any such
vote without any duty of further inquiry.
     (b) After the occurrence of the First Lien Obligations Payment Date, the
Collateral Agent shall poll each Second Lien Secured Party in order to determine
the vote of Second Lien Secured Parties holding at least 51% of the total dollar
value of Second Lien Obligations owing at the time of such poll. Such majority
vote shall be binding upon all Second Lien Secured Parties, whether they voted
with the majority or not. The Obligors and Second Lien Secured Parties may rely
on Collateral Agent with regard to any such vote without any duty of further
inquiry.
     (c) For purposes of this Section 4.02, in determining the total dollar
value of First Lien Obligations or the total dollar value of Second Lien
Obligations with respect to any Lender Hedging Agreement (including any Approved
Hedge Counterparty Swap Contract in the case of First Lien Obligations), the
methodology specified in Clause “THIRD” of Section 4.03(a) shall be used to
calculate the total dollar value of any Lender Hedging Agreement.
     Section 4.03. Application of Proceeds; Turnover Provisions. Upon the
occurrence and during the continuance of a Triggering Event and following any
Enforcement Action, all proceeds of Collateral (including without limitation any
interest earned thereon but net of any taxes, assessments or prior Liens)
resulting from the sale, collection or other disposition of Collateral in
connection with or resulting from any Enforcement Action, and whether or not
pursuant to an Insolvency Proceeding, shall be promptly distributed by the
Collateral Agent in the following order of priority:
     (a) first, with respect to the First Lien Obligations, to the First Lien
Agent for application to the First Lien Obligations, until the First Lien
Obligations Payment Date has occurred, in the following order of priority:
     (1) FIRST: to the payment of enforcement expenses incurred by the
Collateral Agent;
Amended and Restated
Intercreditor and Collateral
Agency Agreement

18



--------------------------------------------------------------------------------



 



     (2) SECOND: to the ratable payment of all fees, expenses and indemnities
for which the First Lien Agent, First Lien Lenders or an Approved Hedge
Counterparty have not been paid or reimbursed in accordance with the First Lien
Documents (as used in this subsection, a “ratable payment” for any First Lien
Lender, the First Lien Agent or an Approved Hedge Counterparty shall be, on any
date of determination, that proportion which the portion of the total fees,
expenses and indemnities owed to such First Lien Lender, the First Lien Agent or
an Approved Hedge Counterparty bears to the total aggregate fees, expenses and
indemnities owed to all First Lien Lenders, the First Lien Agent and all
Approved Hedge Counterparties on such date of determination);
     (3) THIRD: to the ratable payment of accrued and unpaid letter of credit
fees, the outstanding amount of unreimbursed drawings under letters of credit,
accrued and unpaid interest on, and principal of, the outstanding amount of
loans and the outstanding amount of obligations under Lender Hedging Agreements;
provided, however, Approved Hedge Counterparty Obligations are netted against
any Exempt LC that may be issued to an Approved Hedge Counterparty to remedy an
Additional Termination Event as described in Section 4.06 (it being understood
that for purposes of this clause (3) the “outstanding amount of obligations
under Lender Hedging Agreements” refers to payments owing in connection with an
Early Termination Date as defined in the 2002 Master Agreement form promulgated
by the ISDA (or equivalent type payment obligation if some other form of Swap
Contract is in effect)(as used in this subsection, “ratable payment” means for
any First Lien Lender (or First Lien Lender Affiliate, in the case of Lender
Hedging Agreements or an Approved Hedge Counterparty, in the case of an Approved
Hedge Counterparty Swap Contract), on any date of determination, that proportion
which the outstanding amount of accrued and unpaid letter of credit fees,
unreimbursed drawings under letters of credit, accrued and unpaid interest on,
and principal of, the outstanding amount of loans and the outstanding amount of
obligations under Lender Hedging Agreements owed to such First Lien Lender (or
First Lien Lender Affiliate, in the case of Lender Hedging Agreements or
Approved Hedge Counterparty, in the case of an Approved Hedge Counterparty Swap
Contract) bears to the outstanding amount of accrued and unpaid letter of credit
fees, unreimbursed drawings under letters of credit, accrued and unpaid interest
on, and principal of, the outstanding amount of loans and the outstanding amount
of obligations under Lender Hedging Agreements owed to all First Lien
Lenders)(and First Lien Lender Affiliates, in the case of Lender Hedging
Agreements or Approved Hedge Counterparties, in the case of an Approved Hedge
Counterparty Swap Contract);
     (4) FOURTH: to cash collateralize the letters of credit; and
     (5) FIFTH: to the payment of the remaining First Lien Obligations, if any,
in the order and manner the Required First Lien Secured Parties deem
appropriate; and
     (b) after the First Lien Obligations Payment Date has occurred and the
First Lien Obligations have been repaid in full, to the Second Lien Agent for
application to the Second Lien Obligations in accordance with the terms of the
Second Lien Documents.
     Section 4.04. Payments by Collateral Agent. All payments hereunder by
Collateral Agent to First Lien Agent, for the benefit of First Lien Lenders, and
Second Lien Agent, for the benefit of Second Lien Lenders, shall be for
distribution in the manner set forth in the First Lien Agreement or Second Lien
Agreement, respectively. In the event any other payment is due to a group of
Secured Parties under a Principal Agreement to which they are a party,
Collateral Agent shall make such payment to their representative for
distribution by it in accordance with the terms of such Principal Agreement.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

19



--------------------------------------------------------------------------------



 



     Section 4.05. Notice of Amount of Obligations. Upon receipt of any proceeds
of Collateral to be distributed pursuant to Section 4.03, Collateral Agent shall
give Secured Parties notice thereof, and each Secured Party (or its
representative) shall within five (5) Business Days notify Collateral Agent of
the amount of Obligations owing to it or its group. Such notification shall
state the amount of its (or their) Obligations and how much is then due and
owing. If requested by Collateral Agent, each Secured Party (or its
representative) shall demonstrate that the amounts set forth in its notice are
actually owing to such Secured Party to the satisfaction of Collateral Agent.
Notwithstanding the foregoing, Collateral Agent may conclusively rely on
information in such notices without investigation.
     Section 4.06. Pro Rata Treatment; Participations. It is agreed that
(a) prior to the occurrence and continuance of a Triggering Event, each Secured
Party shall be entitled to receive and retain for its own account, and shall
never be required to disgorge to Collateral Agent or any other Secured Party
hereunder or acquire direct or participating interests in such Secured Party’s
Obligations, scheduled payments or voluntary prepayments, payments for the
redemption or purchase of principal, interest, fees and premium, if any,
settlement payments and any other payments in respect of the First Lien
Documents or Second Lien Documents, all in compliance with the terms thereof
(subject to any provision otherwise in the First Lien Agreement or Second Lien
Agreement dealing with sharing among First Lien Lenders and Second Lien Lenders,
respectively), and (b) after the occurrence and during the continuance of a
Triggering Event, all proceeds shall be applied by Collateral Agent and shared
first, by the First Lien Secured Parties ratably as set forth in Section 4.03
and after the First Lien Obligations Payment Date, then shared by the Second
Lien Secured Parties to be shared ratably by them. In the event that any First
Lien Secured Party shall obtain payment after the occurrence and during the
continuance of a Triggering Event, whether in whole or in part, from proceeds
(other than (a) payments made by Collateral Agent in accordance with
Section 4.03 or (b) the exercise by an Approved Hedge Counterparty of netting or
offset rights under an Approved Hedge Counterparty Swap Contract) in respect of
its portion of the First Lien Obligations, such First Lien Secured Party shall
(i) promptly notify Collateral Agent (which may conclusively rely on such
notice) and (ii) purchase for cash from such other First Lien Secured Party(ies)
holding a First Lien Obligation a participation in such Obligations held by such
other First Lien Secured Party(ies) holding a First Lien Obligation in the
priority set forth in Section 4.03; provided, however, no Approved Hedge
Counterparty shall be obligated to hold in trust, pay over, or share with
Collateral Agent or any other party, as applicable, any portion of the proceeds
of any letter of credit which has been issued to such Approved Hedge
Counterparty to remedy an Additional Termination Event (as defined in and in
accordance with Part 1(h) of the Schedule to the applicable Approved Hedge
Counterparty Swap Contract) or to secure any hedge transaction(s) between an
Obligor and Approved Hedge Counterparty that exceeds the limitations on Swap
Contracts specified in the First Lien Credit Agreement (“Exempt LC”). Collateral
Agent consents to such letter of credit. Each Obligor expressly consents to the
foregoing arrangements and agrees that any Secured Party holding such a
participation may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by any Obligor to such
Secured Party as fully as if such Secured Party had made a loan directly to such
Obligor in the amount of such participation.
     Section 4.07. Release of Collateral.
     (a) Collateral Agent may not release any Collateral under any of the First
Lien Security Documents prior to the payment in full and termination of the
Approved Hedge Counterparty Obligations, except (i) Collateral destroyed, lost,
worn out, damaged or having only salvage value or no longer used or useful in
the business in which it is used, (ii) to the extent that one or more Obligors
have provided replacement Collateral and (iii) releases of Collateral
(A) permitted by Section 7.07 or Section 10.21 of the First Lien Credit
Agreement, and (B) between redeterminations of the Borrowing Base (as defined in
the First Lien Credit Agreement) equal to ten percent (10%) or less of the PV10
of the Borrowing Base Oil and Gas Properties (based on the most recent Reserve
Report).
Amended and Restated
Intercreditor and Collateral
Agency Agreement

20



--------------------------------------------------------------------------------



 



     (b) The release of any Collateral from the terms of the Security Documents
shall not be deemed to impair the security under the Security Documents in
contravention of the provisions thereof if and to the extent the Collateral is
released pursuant to Section 4.07 and the Security Documents.
     Section 4.08. Releases of Second Lien.
     (a) Upon any release, sale or disposition of Collateral permitted pursuant
to the terms of Section 4.07 that results in the release of the First Lien on
any Collateral (including without limitation any sale or other disposition
pursuant to any Enforcement Action), the Second Lien on such Collateral (but not
on any proceeds of such Collateral not required to be paid to the First Lien
Secured Parties) shall be automatically and unconditionally released with no
further consent or action of any Person; provided, however, that the Second Lien
shall not be released without the consent of the Second Lien Agent in the case
of an Enforcement Action, as to any Collateral the net proceeds of the
disposition of which will not be applied to repay (and, to the extent
applicable, to reduce permanently commitments with respect to) the First Lien
Obligations. The First Lien Agent hereby appoints the Collateral Agent and any
officer or duly authorized person of the Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the First Lien Agent and in the name
of the First Lien Agent or in the Collateral Agent’s own name, from time to
time, in the Collateral Agent’s sole discretion, for the purposes of carrying
out the terms of this Section, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purpose of this Section, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).
     (b) The Second Lien Agent shall promptly execute and deliver such release
documents and instruments and shall take such further actions as the First Lien
Agent shall reasonably request to evidence any release of the Second Lien
described in Section 4.08(a). The Second Lien Agent hereby appoints the
Collateral Agent and the First Lien Agent and any officer or duly authorized
person of the Collateral Agent or the First Lien Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Second Lien Agent and in the
name of the Second Lien Agent or in the Collateral Agent’s or the First Lien
Agent’s own name, from time to time, in the Collateral Agent’s or the First Lien
Agent’s sole discretion, for the purposes of carrying out the terms of this
Section, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purpose of this Section, including, without limitation, any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).
     Section 4.09. Form and Sufficiency of Release. In the event that (a) any
Obligor has sold, exchanged, or otherwise disposed of or proposes to sell,
exchange or otherwise dispose of any portion of the Collateral in compliance
with the Principal Agreements, and (b) such Obligor requests, pursuant to the
Security Documents or the Principal Agreements, Collateral Agent to furnish a
written disclaimer, release or quit-claim of any interest in such property under
the Security Documents, then Collateral Agent, in its capacity as such under the
Security Documents, shall execute, acknowledge and deliver to such Obligor (in
proper form) such an instrument promptly after satisfaction of the conditions
set forth in Section 4.07 hereof for delivery of any such release.
     Section 4.10. Inspection Rights and Insurance.
     (a) In connection with any Enforcement Action with respect to the First
Lien Obligations, the First Lien Security Documents and the other First Lien
Documents, any First Lien Secured Party and its
Amended and Restated
Intercreditor and Collateral
Agency Agreement

21



--------------------------------------------------------------------------------



 



representatives and invitees may at any time inspect, repossess, remove and
otherwise deal with the Collateral, and the Collateral Agent or the First Lien
Agent may advertise and conduct public auctions or private sales of the
Collateral, in each case without notice to, the involvement of, or interference
by, any Second Lien Secured Party or liability to any Second Lien Secured Party.
     (b) In connection with any Enforcement Action with respect to the Second
Lien Obligations, the Second Lien Security Documents and the other Second Lien
Documents, any Second Lien Secured Party and its representatives and invitees
may, consistent with the terms and limitations on Second Lien Agent and Second
Lien Secured Parties imposed hereby, at any time inspect, repossess, remove and
otherwise deal with the Collateral, and the Collateral Agent or the Second Lien
Agent may advertise and conduct public auctions or private sales of the
Collateral, in each case after notice to the First Lien Agent.
     (c) Until the First Lien Obligations Payment Date has occurred, the
Collateral Agent, for the benefit of Secured Parties, will have the sole and
exclusive right (i) to be named as additional insured and loss payee under any
insurance policies maintained from time to time by any Obligor; (ii) to adjust
or settle any insurance policy or claim covering the Collateral in the event of
any loss thereunder and (iii) to approve any award granted in any condemnation
or similar proceeding affecting the Collateral.
ARTICLE 5 INSOLVENCY PROCEEDINGS
     Section 5.01. Filing of Motions. Until the First Lien Obligations Payment
Date has occurred, the Second Lien Agent agrees on behalf of itself and the
other Second Lien Secured Parties that no Second Lien Secured Party shall, in or
in connection with any Insolvency Proceeding, file any pleadings or motions,
take any position at any hearing or proceeding of any nature, or otherwise take
any action whatsoever, in each case in respect of any of the Collateral,
including, without limitation, with respect to the determination of any Liens or
claims held by the Collateral Agent, the First Lien Agent (including the
validity and enforceability thereof) or any other First Lien Secured Party or
the value of any claims of such parties under Section 506(a) of the Bankruptcy
Code or otherwise; provided that, in accordance with and subject to the
limitations contained in this Agreement, and only if consistent with the terms
and limitations on Second Lien Agent and Second Lien Secured Parties imposed
hereby:
     (a) in any Insolvency Proceeding, Second Lien Agent may file a claim or
statement of interest with respect to the Second Lien Obligations;
     (b) Second Lien Agent may take any action not adverse to Liens on
Collateral securing the First Lien Obligations or adverse to the rights of any
First Lien Secured Party with respect thereto, in order to preserve or protect
Liens on Collateral securing the Second Lien Obligations;
     (c) Second Lien Secured Parties may file any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any Person objecting to or otherwise seeking the
disallowance of claims of Second Lien Secured Parties including, without
limitation, claims secured by Collateral, if any; it being agreed and understood
that the Standstill Period shall be tolled during the pendency of any Insolvency
Proceeding;
     (d) in any Insolvency Proceeding, Second Lien Secured Parties may file any
pleadings, objections, motions or agreements which assert rights or interests
available to unsecured creditors of Obligors arising under the Bankruptcy Code
or other bankruptcy, insolvency, reorganization, receivership or similar law;
and
     (e) Second Lien Agent or Second Lien Secured Parties may exercise any of
their respective rights and remedies with respect to Collateral after the
expiration of any Standstill Period.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

22



--------------------------------------------------------------------------------



 



     Section 5.02. Financing Matters. If any Obligor becomes subject to any
Insolvency Proceeding, and if the Collateral Agent, the First Lien Agent or the
First Lien Secured Parties desire to consent (or not object) to the sale, use or
lease of cash or other Collateral under the Bankruptcy Code or to provide
financing to any Obligor under the Bankruptcy Code or to consent (or not object)
to the provision of such financing to any Obligor by any third party (“DIP
Financing”), then the Second Lien Agent agrees, on behalf of itself and the
other Second Lien Secured Parties, that each Second Lien Secured Party (i) will
be deemed to have consented to, will raise no objection to, nor support any
other Person objecting to, the sale, use or lease of such cash or other
Collateral or to such DIP Financing, (ii) will not request or accept any form of
adequate protection or any other relief in connection with the sale, use or
lease of such cash or other Collateral or such DIP Financing except as set forth
in Section 5.04 below, (iii) will subordinate (and will be deemed hereunder to
have subordinated) the Second Liens (x) to such DIP Financing with the same
terms and conditions as the First Liens are subordinated thereto (and such
subordination will not alter in any manner the terms of this Agreement), (y) to
any adequate protection provided to the First Lien Secured Parties and (z) to
any “carve-out” for professional and United States Trustee fees agreed to by the
Collateral Agent, the First Lien Agent or the First Lien Secured Parties, and
(iv) agrees that notice received three (3) Business Days prior to the entry of
an order approving such usage of cash collateral or approving such financing
shall be adequate notice.
     Section 5.03. Relief From the Automatic Stay. Except as permitted pursuant
to Section 5.01(e), the Second Lien Agent agrees, on behalf of itself and the
other Second Lien Secured Parties, that none of them will seek relief from the
automatic stay or from any other stay in any Insolvency Proceeding or take any
action in derogation thereof, in each case in respect of any Collateral, without
the prior written consent of the Collateral Agent, each Approved Hedge
Counterparty and First Lien Agent.
     Section 5.04. Adequate Protection. The Second Lien Agent, on behalf of
itself and the other Second Lien Secured Parties, agrees that none of them shall
object, contest, or support any other Person objecting to or contesting, (i) any
request by the Collateral Agent, the First Lien Agent or the First Lien Secured
Parties for adequate protection or (ii) any objection by the Collateral Agent,
the First Lien Agent or any other First Lien Secured Party to any motion,
relief, action or proceeding based on a claim of a lack of adequate protection
or (iii) the payment of interest, fees, expenses or other amounts to the
Collateral Agent or the First Lien Agent or any other First Lien Secured Party
under section 506(b) or 506(c) of the Bankruptcy Code or otherwise.
Notwithstanding anything contained in this Section and in Section 5.02, in any
Insolvency Proceeding, (x) the Second Lien Agent and the Second Lien Secured
Parties, may seek, support, accept or retain adequate protection (A) only if the
First Lien Secured Parties are granted adequate protection that includes
replacement Liens on additional collateral and superpriority claims and the
First Lien Secured Parties do not object to the adequate protection being
provided to the Second Lien Secured Parties and (B) solely in the form of (a) a
replacement Lien on such additional collateral, subordinated to the Liens
securing the First Lien Obligations and any DIP Financing on the same basis as
the other Liens securing the Second Lien Obligations are so subordinated to the
First Lien Obligations under this Agreement and (b) superpriority claims junior
in all respects to the superpriority claims granted to the First Lien Secured
Parties, and (y) in the event the Second Lien Agent, on behalf of itself and the
Second Lien Secured Parties, receives adequate protection, including in the form
of additional collateral, then the Second Lien Agent, on behalf of itself or any
of the Second Lien Secured Parties, agrees that the First Lien Secured Parties
shall have a senior Lien and claim on such adequate protection as security for
the First Lien Obligations and that any Lien on any additional collateral
securing the Second Lien Obligations shall be subordinated to the Liens on such
collateral securing the First Lien Obligations and any DIP Financing and any
other Liens granted to the First Lien Secured Parties as adequate protection,
with such subordination to be on the same terms that the other Liens securing
the Second Lien Obligations are subordinated to the Liens securing such First
Lien Obligations under this Agreement.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

23



--------------------------------------------------------------------------------



 



     Section 5.05. Avoidance Issues. If any First Lien Secured Party is required
in any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise
pay to the estate of any Obligor, because such amount was avoided or ordered to
be paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then (i) such First Lien Secured Party shall have a claim under
Section 4.03 as if payment in respect of such amount had never been made by the
Collateral Agent to such First Lien Secured Party; provided, however, that any
amounts payable by Collateral Agent to a First Lien Secured Party pursuant to
this Section 5.05 shall be payable solely from proceeds of Collateral, if any,
and no First Lien Secured Party shall acquire direct or participating interests
in such First Lien Secured Party’s Obligations or be required to pay to
Collateral Agent, such First Lien Secured Party or any other Person any amounts
in respect of any such amounts and (ii) the First Lien Obligations shall be
reinstated to the extent of such Recovery and deemed to be outstanding as if
such payment had not occurred and the First Lien Obligations Payment Date shall
be deemed not to have occurred. If this Agreement shall have been terminated
prior to such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto until such time
as the First Lien Obligations Payment Date shall have fully and finally occurred
with respect to all such reinstated First Lien Obligations. The Second Lien
Agent, on behalf of itself and the other Second Lien Secured Parties, agrees
that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.
     Section 5.06. Asset Dispositions in an Insolvency Proceeding. Neither the
Second Lien Agent nor any other Second Lien Secured Party shall, in an
Insolvency Proceeding or otherwise, oppose any sale or disposition of any assets
of any Obligor that is supported by the Required First Lien Secured Parties, and
the Second Lien Agent and each other Second Lien Secured Party will be deemed to
have consented under Section 363 of the Bankruptcy Code (and otherwise) to any
sale supported by the Required First Lien Secured Parties and to have released
their Liens in such assets.
     Section 5.07. Grants of Security and Separate Classification. Each Second
Lien Secured Party acknowledges and agrees that (i) the grants of Liens under
any Security Documents that secure both the First Lien Obligations and the
Second Lien Obligations constitute Liens in favor of the Collateral Agent for
the benefit of both the First Lien Secured Parties and the Second Lien Secured
Parties, (ii) any grants of Liens pursuant to separate First Lien Security
Documents and Second Lien Security Documents constitute two separate and
distinct grants of Liens, and (iii) because of, among other things, their
differing rights in the Collateral, the Second Lien Obligations are
fundamentally different from the First Lien Obligations and must be separately
classified in any plan of reorganization proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the First Lien
Secured Parties and Second Lien Secured Parties in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Second Lien Secured Parties hereby acknowledge
and agree that all distributions shall be made as if there were separate classes
of senior and junior secured claims against the Obligors in respect of the
Collateral, with the effect being that, to the extent that the aggregate value
of the Collateral is sufficient (for this purpose ignoring all claims held by
the Second Lien Secured Parties), the First Lien Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of Post-Petition Interest before any distribution is made in respect of the
claims held by the Second Lien Secured Parties, with the Second Lien Secured
Parties hereby acknowledging and agreeing to turn over to the First Lien Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to effectuate
Amended and Restated
Intercreditor and Collateral
Agency Agreement

24



--------------------------------------------------------------------------------



 



the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Second Lien Secured Parties.
     Section 5.08. No Waivers of Rights of First Lien Secured Parties. Nothing
contained herein shall prohibit or in any way limit the Collateral Agent, the
First Lien Agent or any other First Lien Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by any Second Lien
Secured Party, including the seeking by any Second Lien Secured Party of
adequate protection or the asserting by any Second Lien Secured Party of any of
its rights and remedies under the Second Lien Documents or otherwise, except
with respect to such actions expressly permitted hereby.
     Section 5.09. Plans of Reorganization. No Second Lien Secured Party shall
support or vote in favor of any plan of reorganization (and each shall be deemed
to have voted to reject any plan of reorganization) unless such plan (i) pays
off, in cash in full, all First Lien Obligations or (ii) is accepted by the
class of holders of First Lien Obligations voting thereon and is supported by
the First Lien Agent.
     Section 5.10. Other Matters. To the extent that the Second Lien Agent or
any Second Lien Secured Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code with respect to any of the Collateral, the
Second Lien Agent agrees, on behalf of itself and the other Second Lien Secured
Parties not to assert any of such rights without the prior written consent of
the First Lien Agent; provided that if requested by the First Lien Agent, the
Second Lien Agent shall timely exercise such rights in the manner requested by
the First Lien Agent, including any rights to payments in respect of such
rights.
     Section 5.11. Effectiveness in Insolvency Proceedings. This Agreement,
which the parties hereto expressly acknowledge is a “subordination agreement”
under section 510(a) of the Bankruptcy Code, shall be effective before, during
and after the commencement of Insolvency Proceeding. All references in this
Agreement to any Obligor shall include such Obligor as a debtor-in-possession
and any receiver or trustee for such Obligor in any Insolvency Proceeding.
ARTICLE 6 SECOND LIEN DOCUMENTS AND FIRST LIEN DOCUMENTS.
     Section 6.01. Restriction on Second Lien Document Amendments. Each Obligor
and the Second Lien Agent, on behalf of itself and the Second Lien Secured
Parties, agrees that it shall not at any time execute or deliver any amendment
or other modification to any of the Second Lien Documents inconsistent with or
in violation of this Agreement.
     Section 6.02. Restriction on First Lien Document Amendment. Each Obligor
and the First Lien Agent, on behalf of itself and the First Lien Secured
Parties, agrees that it shall not at any time execute or deliver any amendment
or other modification to any of the First Lien Documents inconsistent with or in
violation of this Agreement. Notwithstanding any other provision in this
Agreement, no amendment to any of the First Lien Security Documents may be
effected without the prior written consent of each Approved Hedge Counterparty
(which consent shall not be withheld or delayed unreasonably), if the effect of
such amendment would be to (i) cause the First Lien Security Documents to secure
obligations other than the First Lien Obligations and Approved Hedge
Counterparty Obligations, (ii) change the priority of or subordinate the Liens
created thereby or (iii) materially modify any material remedy provided for
therein. Any such amendment made without such consent shall be null and void.
     Section 6.03. Application of First Lien Security Document Amendments to
Second Lien Security Documents. In the event the First Lien Agent enters into
any amendment, waiver or consent in respect of any of the First Lien Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Lien Security
Document or
Amended and Restated
Intercreditor and Collateral
Agency Agreement

25



--------------------------------------------------------------------------------



 



changing in any manner the rights of any parties thereunder, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Second Lien Security Document without the consent of
or action by any Second Lien Secured Party (with all such amendments, waivers
and modifications subject to the terms hereof); provided that (other than with
respect to amendments, modifications or waivers that secure additional
extensions of credit and add additional secured creditors and do not violate the
express provisions of the Second Lien Agreements), (A) no such amendment, waiver
or consent shall have the effect of removing assets subject to the Lien of any
Second Lien Security Document, except to the extent that a release of such Lien
is permitted by Section 4.08, (B) any such amendment, waiver or consent that
materially and adversely affects the rights of the Second Lien Secured Parties
and does not affect the First Lien Secured Parties in a like or similar manner
shall not apply to the Second Lien Security Documents without the consent of the
Second Lien Agent and (C) notice of such amendment, waiver or consent shall be
given to the Second Lien Agent no later than 30 days after its effectiveness;
provided that the failure to give such notice shall not affect the effectiveness
and validity thereof.
     Section 6.04. Restriction on Second Lien Agreement Amendments. Unless a
similar amendment, supplement or modification to the applicable First Lien
Agreement(s) has been or is concurrently being made, without the prior written
consent of the First Lien Agent, no Second Lien Agreement may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Second Lien Agreement, would
(i) contravene the provisions of this Agreement; (ii) add Collateral (unless
such Collateral is also provided to the Collateral Agent on behalf of Secured
Parties or the First Lien Agent), or (iii) confer any additional rights on the
Second Lien Secured Parties which would be adverse to the First Lien Secured
Parties.
     Section 6.05. Authorization of Actions to be Taken by Collateral Agent
under the Security Documents. Subject to the provisions of the applicable
Security Document and this Agreement, (a) Collateral Agent may, in its sole
discretion and without the consent of Secured Parties, take all actions it deems
necessary or appropriate in order to (i) enforce any of the terms of the
Security Documents and (ii) collect and receive any and all amounts payable in
respect of the First Lien Obligations or Second Lien Obligations and
(b) Collateral Agent shall have power to institute and to maintain such suits
and proceedings as it may deem expedient to prevent any impairment of the
Collateral by any act that may be unlawful or in violation of the Security
Documents or the First Lien Documents, and such suits and proceedings as
Collateral Agent may deem expedient to preserve or protect its interests and the
interests of Secured Parties in the Collateral (including the power to institute
and maintain suits or proceedings to restrain the enforcement of or compliance
with any legislative or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid if the enforcement of, or compliance with,
such enactment, rule or order would impair the security interest thereunder or
be prejudicial to the interests of Secured Parties). Notwithstanding the above,
Collateral Agent may choose not to take any action authorized by this
Section 6.05 until it receives written direction from Secured Parties.
     Section 6.06. Authorization of Receipt of Funds by Collateral Agent under
Security Documents. Collateral Agent is authorized to receive any funds for the
benefit of Secured Parties distributed under the Security Documents, and to make
further distributions of such funds to Secured Parties in accordance with the
provisions of this Agreement.
     Section 6.07. Property of Obligors and Owners. Each of the Approved Hedge
Counterparties, First Lien Agent, for itself and on behalf of the First Lien
Lenders, and Second Lien Agent, for itself and on behalf of the Second Lien
Lenders, agrees all the provisions of this Agreement shall apply to any and all
properties and rights of the Obligors and any other Obligor against which
Collateral Agent (in its capacity as such) or any Secured Party at any time
acquires a right of set-off or Lien pursuant to the Security Documents, the
Principal Agreements or a judgment thereunder, including
Amended and Restated
Intercreditor and Collateral
Agency Agreement

26



--------------------------------------------------------------------------------



 



without limitation, real property or rights in, on or over real property,
notwithstanding any provision to the contrary in any mortgage, leasehold
mortgage or other document purporting to grant or perfect any Lien in favor of
any Secured Party or Collateral Agent.
     Section 6.08. Secured Party Dealings; Good Faith. Nothing contained in this
Agreement shall prevent any Secured Party from dealing directly or negotiating
with any other Secured Party for any purpose, including, but not limited to, the
purpose of attempting to reach agreement as to any vote or proposed vote
relating to Collateral Agent’s actions hereunder, whether or not any Triggering
Event or other “Default”, “Event of Default” or “Termination Event” has occurred
under the Principal Agreements.
     Section 6.09. Production Proceeds Prior to Triggering Event. The Security
Documents contain an assignment by Obligors unto and in favor the First Lien
Agent, for the benefit of the First Lien Lenders and/or the Collateral Agent,
for the benefit of the First Lien Secured Parties, on a first lien basis, and
unto and in favor of the Second Lien Agent, for the benefit of the Second Lien
Secured Parties, on a second lien basis, of all production and all proceeds
attributable thereto which may be produced from or allocated to the Collateral
consisting of producing oil and gas properties. The Security Documents further
provide in general for the application of such proceeds to the satisfaction of
the First Lien Obligations and Second Lien Obligations. Notwithstanding the
assignment contained in such Security Documents, until the occurrence of a
Triggering Event, Collateral Agent, First Lien Agent, for itself and on behalf
of the First Lien Secured Parties, and Second Lien Agent, for itself and on
behalf of the Second Lien Secured Parties, agree that they will (i) neither
notify the purchaser or purchasers of such production nor take any other action
to cause such proceeds to be remitted to Collateral Agent, First Lien Agent,
Second Lien Agent or Secured Parties, but Collateral Agent, First Lien Agent,
for itself and on behalf of the First Lien Secured Parties, and Second Lien
Agent, for itself and on behalf of the Second Lien Secured Parties, will instead
permit such proceeds to be paid to the Obligor entitled thereto and
(ii) instruct Collateral Agent and/or First Lien Agent, for itself and on behalf
of the First Lien Secured Parties, and Second Lien Agent, for itself and on
behalf of the Second Lien Secured Parties, to take (and Collateral Agent and/or
First Lien Agent and/or Second Lien Agent shall take) such action as may be
requested by such Obligor to cause such proceeds to be so paid to such Obligor.
ARTICLE 7 RELIANCE; WAIVERS, ETC.
     Section 7.01. Reliance. The First Lien Documents are deemed to have been
executed and delivered, and all extensions of credit thereunder are deemed to
have been made or incurred, in reliance upon this Agreement. The Second Lien
Agent, on behalf of itself and the Second Lien Secured Parties, expressly waives
all notice of the acceptance of and reliance on this Agreement by the First Lien
Agent and the First Lien Secured Parties. The Second Lien Documents are deemed
to have been executed and delivered, and all extensions of credit thereunder are
deemed to have been made or incurred, in reliance upon this Agreement. The First
Lien Agent, on behalf of itself and the First Lien Secured Parties, expressly
waives all notices of the acceptance of and reliance on this Agreement by the
Second Lien Agent and the Second Lien Secured Parties.
     Section 7.02. No Warranties or Liability. The Second Lien Agent and the
First Lien Agent acknowledge and agree that neither has made any representation
or warranty with respect to the execution, validity, legality, completeness,
collectability or enforceability of any First Lien Document or any Second Lien
Document, nor has the Collateral Agent made any such representations or
warranties with respect to the Security Documents. Except as otherwise provided
in this Agreement, the Second Lien Secured Parties and the First Lien Secured
Parties will be entitled to manage and supervise their respective extensions of
credit to any Obligor in accordance with law and their usual practices, modified
from time to time as they deem appropriate.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

27



--------------------------------------------------------------------------------



 



     Section 7.03. No Waivers. No right or benefit of any party hereunder shall
at any time in any way be prejudiced or impaired by any act or failure to act on
the part of such party or any other party hereto or by any noncompliance by any
Obligor with the terms and conditions of any of the First Lien Documents or the
Second Lien Documents.
ARTICLE 8 OBLIGATIONS UNCONDITIONAL.
     Section 8.01. First Lien Obligations Unconditional. All rights of the
Collateral Agent (on behalf of the First Lien Secured Parties) and the First
Lien Agent hereunder, and all agreements and obligations of the Collateral Agent
(on behalf of the Second Lien Secured Parties) and the Second Lien Agent, the
Borrowers and the other Obligors (to the extent applicable) hereunder, shall
remain in full force and effect irrespective of:
     (a) any lack of validity or enforceability of any First Lien Document;
     (b) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the First Lien Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Lien Document;
     (c) prior to the First Lien Obligations Payment Date, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Collateral or any other collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the First Lien
Obligations or any guarantee or guaranty thereof; or
     (d) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Obligor in respect of the First Lien
Obligations, or the Second Lien Agent, or any Obligor, to the extent applicable,
in respect of this Agreement.
     Section 8.02. Second Lien Obligations Unconditional. All rights and
interests of the Collateral Agent (on behalf of the Second Lien Secured Parties)
and Second Lien Agent under this Agreement, and all agreements and obligations
of the Collateral Agent (on behalf of the First Lien Secured Parties), the First
Lien Agent, the Borrowers and the other Obligors (to the extent applicable),
hereunder, shall remain in full force and effect irrespective of:
     (a) any lack of validity or enforceability of any Second Lien Document;
     (b) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Second Lien Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Second Lien Document;
     (c) any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the Second Lien
Obligations or any guarantee or guaranty thereof; or
     (d) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Obligor in respect of the Second Lien
Obligations, or of the First Lien Agent or any Obligor, to the extent
applicable, in respect of this Agreement.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

28



--------------------------------------------------------------------------------



 



ARTICLE 9 MISCELLANEOUS.
     Section 9.01 Authority. The parties hereto represent and warrant that they
have all requisite power to, and have been duly authorized to, enter into this
Agreement.
     Section 9.02 Termination/Withdrawal/Redesignation of Contracts.
     (a) Subject to Section 5.05 and Section 9.02(b), this Agreement shall
terminate upon receipt by Collateral Agent of evidence satisfactory to it that
(i) all First Lien Obligations have been paid in full and all obligations in
respect of the Principal First Lien Agreements have been satisfied in full, and
(ii) the termination of the Principal First Lien Agreements and the First Lien
Security Documents has occurred pursuant to the terms thereof.
(b) (i) If all of the Approved Hedge Counterparty Swap Contracts with an
Approved Hedge Counterparty have been paid in full, terminated (and all
settlement amounts, unpaid amounts, interest and other amounts then due to such
Approved Hedge Counterparty have been paid in full) or the terms of all such
contracts have otherwise expired, then Borrowers may, by written notice to
Collateral Agent, First Lien Agent and Second Lien Agent and such counterparty,
remove such counterparty as an “Approved Hedge Counterparty” under this
Agreement and the Security Documents; and upon delivery of such notice, such
counterparty shall cease to be an “Approved Hedge Counterparty” for all such
purposes.
     (ii) Any “Approved Hedge Counterparty” under this Agreement and the
Security Documents may at any time elect to no longer be an “Approved Hedge
Counterparty” under this Agreement by giving notice to Collateral Agent, First
Lien Agent and Second Lien Agent and Borrowers, and upon delivery of such
notice, such counterparty shall cease to be an “Approved Hedge Counterparty” for
all such purposes, and each Swap Contract of such Approved Hedge Counterparty
shall cease to be an Approved Hedge Counterparty Swap Contract.
     Section 9.03. Conflicts.
In the event of any conflict between the provisions of this Agreement and the
provisions of any First Lien Document or any Second Lien Document, the
provisions of this Agreement shall govern.
     Section 9.04. Marshaling. Collateral Agent shall not be required to marshal
any present or future security (including without limitation any Collateral
described in any of the Security Documents), or guaranties of the Obligations or
any part or portion thereof, or to resort to such Collateral or guaranties in
any particular order; and all rights in respect of such Collateral and
guaranties shall be cumulative and in addition to all other rights, however
existing or arising. To the extent that they lawfully may, each Obligor hereby
agrees that it will not invoke any law relating to the marshaling of collateral
which might cause delay or impede the enforcement of Secured Parties’ rights
under any Principal Agreement or the Security Documents or under any other
instrument evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
guaranteed.
     Section 9.05 Additional Parties. If any Person shall become a Obligor under
any of the Principal First Lien Agreements, Borrowers covenant and agree to
promptly cause such Person to become a party hereto by executing and delivering
to Collateral Agent a Supplement in the form of Annex 2 hereto. If any Person
desires to become an “Approved Hedge Counterparty” for purposes of this
Agreement and the Security Documents, then it shall become a party hereto upon
entering into an Approved Hedge Counterparty Swap Contract and delivering to
Collateral Agent a Supplement in the form of Annex 3 hereto; provided, Borrowers
hereby covenants and agrees with each First Lien Secured Party that all Swap
Contracts relating to oil and gas cover monthly notional volumes of that do not
exceed
Amended and Restated
Intercreditor and Collateral
Agency Agreement

29



--------------------------------------------------------------------------------



 



the greater of (i) ninety percent (90%) of an Obligor’s forecasted oil and gas
production for the next five years from the date hereof for each of such
Obligor’s crude oil and natural gas properties calculated separately, from
proved developed producing reserves, and (ii) eighty-five percent (85%) of
forecasted production for the next five years from the date hereof from total
proved reserves and seventy-five percent (75%) of forecasted production from
total proved reserves thereafter (such amounts computed on an annual basis and
applied to crude oil and natural gas properties calculated separately); provided
that the aggregate amount of all such Swap Contracts shall not exceed one
hundred percent (100%) of actual oil or gas production, calculated separately,
in any given month (or if as a result of a force majeure event the foregoing
limitations are breached, then in any given three consecutive month period). In
each case, upon such execution and delivery, such Person shall be deemed a party
hereto as if an original signatory. Supplements executed pursuant to this
Section 9.05 do not require the signatures of all parties to this Agreement.
     Section 9.06. Continuing Nature of Provisions. This Agreement shall
continue to be effective, and shall not be revocable by any party hereto, until
the First Lien Obligations Payment Date shall have occurred. This is a
continuing agreement and the First Lien Secured Parties and the Second Lien
Secured Parties may continue, at any time and without notice to the other
parties hereto, to extend credit and other financial accommodations, lend monies
and provide indebtedness to, or for the benefit of, the Borrowers or any other
Obligor on the faith hereof.
     Section 9.07. Amendments. Amendments, modifications, supplements, waivers,
consents and approvals of or in connection with:
     (a) this Agreement and any Security Document may be effectuated only upon
the written consent of Collateral Agent, each Approved Hedge Counterparty, First
Lien Agent and Second Lien Agent, for and on behalf of First Lien Secured
Parties and Second Lien Secured Parties, respectively; provided, however, that
(i) releases of Collateral (other than in accordance with the terms of this
Agreement) requires approval of each Approved Hedge Counterparty, Collateral
Agent, First Lien Agent and Second Lien Agent, (ii) waiver of a First Lien
Triggering Event requires approval of each Approved Hedge Counterparty and First
Lien Agent, (iii) waiver of a Second Lien Triggering Event requires approval of
Second Lien Agent, (iv) release of any Obligor under any First Lien Document
(other than in connection with payment in full of the First Lien Obligations, in
which event release is automatic) requires approval of each Approved Hedge
Counterparty and First Lien Agent, (v) release of any Obligor liable under any
Second Lien Document (other than in connection with payment in full of the
Second Lien Obligations, in which event release is automatic) requires approval
of Second Lien Agent;
     (b) any Security Document may be effectuated only upon the written consent
of Collateral Agent, each Approved Hedge Counterparty, First Lien Agent and
Second Lien Agent, for and on behalf of First Lien Secured Parties and Second
Lien Secured Parties, respectively, including any amendment if the effect
thereof would be (i) to secure indebtedness or obligations owed in favor of any
other creditor or groups of creditors, (ii) to change the priority of or
subordinate the Liens created thereby, (iii) to modify any material remedy
provided for therein, or (iv) to cause the Obligations owed to First Lien
Lenders and the Approved Hedge Counterparty Obligations to not be equally and
ratably secured thereby (subject to the priorities set forth herein); provided,
consent of Second Lien Agent on behalf of Second Lien Secured Parties is not
required in connection with clause (iv) of this Section;
     (c) the Principal Agreements shall not be affected by this Agreement and
any provision of the Principal Agreements may be amended, modified,
supplemented, waived, consented to and approved as provided by the terms of such
Principal Agreement; and
Amended and Restated
Intercreditor and Collateral
Agency Agreement

30



--------------------------------------------------------------------------------



 



     (d) this Agreement or any Security Document that would have the effect of
increasing any Obligor’s obligations and indemnities hereunder or materially
affect its rights or duties under this Agreement or the Security Documents,
shall be effectuated only with the written consent of such Obligor.
     Section 9.08. Information Concerning Financial Condition of the Borrower
and the other Obligors. Each of the Approved Hedge Counterparties, Second Lien
Agent and the First Lien Agent hereby assume responsibility for keeping itself
informed of the financial condition of the Borrowers and each of the other
Obligors and all other circumstances bearing upon the risk of nonpayment of the
First Lien Obligations or the Second Lien Obligations. Each Approved Hedge
Counterparty, the Second Lien Agent and the First Lien Agent hereby agree that
no party shall have any duty to advise any other party of information known to
it regarding such condition or any such circumstances. In the event an Approved
Hedge Counterparty, Second Lien Agent or the First Lien Agent, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (A) to provide any such information to such other party or any other
party on any subsequent occasion, (B) to undertake any investigation not a part
of its regular business routine, or (C) to disclose any other information.
     Section 9.09. Payment of Expenses and Taxes; Indemnification. Each Obligor
jointly and severally agrees, subject to the $1,000,000 aggregate expense cap
set forth in Section 10.04 of the First Lien Agreement and the other terms and
provisions thereof, (a) to pay or reimburse Collateral Agent and each Approved
Hedge Counterparty for all of their respective out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other
Transaction Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel to Collateral Agent and an Approved Hedge Counterparty and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to Borrowers prior to the Effective Date (in the case of amounts to be
paid on the Effective Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as Collateral Agent or such Approved Hedge
Counterparty shall deem appropriate, (b) to pay or reimburse each Secured Party
and Collateral Agent for all of their respective costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Transaction Documents and any such other documents,
including the fees and disbursements of counsel (and other agents and
professionals), to each Secured Party and to Collateral Agent, (c) to pay,
indemnify, and hold each Secured Party and Collateral Agent harmless from and
against, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Transaction Documents and any such other documents, and (d) to pay, indemnify,
and hold each Secured Party and Collateral Agent and their respective officers,
directors, employees, Affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other
Amended and Restated
Intercreditor and Collateral
Agency Agreement

31



--------------------------------------------------------------------------------



 



Transaction Documents and any such other documents, including any of the
foregoing relating to the use of proceeds of the notes or the violation of,
noncompliance with or liability under, any environmental law applicable to the
operations of any Obligor, any of its subsidiaries or any of the Collateral and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Obligor under any
Transaction Document (all the foregoing in this Clause (d), collectively the
“Indemnified Liabilities”); provided, that no Obligor shall have any obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
foregoing, and to the extent permitted by applicable law, each Obligor agrees
not to assert and to cause its subsidiaries not to assert, and hereby waives and
agrees to cause its subsidiaries to so waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to environmental laws, that any of them might have by
statute or otherwise against any Indemnitee. Without limiting any provision of
this Agreement or of any other Transaction Document, it is the express intention
of the parties hereto that each Indemnitee shall be indemnified from and held
harmless against any and all Indemnified Liabilities arising out of or resulting
from the sole or contributory negligence of such Indemnitee. All amounts due
under this Section 9.09 shall be payable promptly and in any event, not later
than 10 days after written demand therefor. Statements payable by Obligors
pursuant to this Section 9.09 shall be submitted to Borrowers at the address of
Borrowers set forth in Section 9.12, or to such other Person or address as may
be hereafter designated by the Obligors in a written notice to Collateral Agent.
The Agreements in this Section 9.09 shall survive repayment of the First Lien
Obligations, the Approved Hedge Counterparty Swap Contracts and all amounts
payable hereunder.
     Section 9.10. Governing Law. This Agreement shall be construed in
accordance with and governed by the law of the State of New York, except as
otherwise required by mandatory provisions of law and except to the extent that
remedies provided by the laws of any jurisdiction other than the State of New
York are governed by the laws of such jurisdiction.
     Section 9.11. Submission to Jurisdiction; Waivers.
     (a) Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of any United States
Federal Court sitting in the State of New York or New York state court, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such United States Federal Court or New York state court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any First Lien Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement or any First
Lien Document against the Borrowers or any other Obligor or its properties in
the courts with subject matter jurisdiction of any other jurisdiction.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

32



--------------------------------------------------------------------------------



 



     (b) The Borrowers, each other Obligor and the Second Lien Secured Parties
hereby irrevocably and unconditionally waive, to the fullest extent they may
legally and effectively do so (x) any objection they may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in paragraph (a) of this
Section and (y) the defense of an inconvenient forum to the maintenance of such
action or proceeding.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.12. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     (d) Each party hereto knowingly, voluntarily and intentionally waives any
right any of them may have to a trial by jury in any litigation based upon or
arising out of this Agreement or any related instrument or agreement or any of
the transactions contemplated by this Agreement or any course of conduct,
dealing, statements (whether oral or written) or action of any of them. None of
the parties hereto shall seek, and to the maximum extent permitted by law waives
any claim for, any special, exemplary, punitive or consequential damages or
damages other than, or in addition to, actual damages. None of the parties
hereto shall seek to consolidate, by counterclaim or otherwise, any such action
in which a jury trial has been waived with any other action in which a jury
trial cannot be or has not been waived. These provisions shall not be deemed to
have been modified in any respect or relinquished by any of the parties hereto
except by a written instrument executed by all of them.
     Section 9.12. Notices. Unless otherwise specifically provided herein, each
notice or other communication shall be effective (a) if given by mail, upon
receipt, (b) if given by telecopier during regular business hours, once such
telecopy is transmitted to the telecopy number provided in writing to Collateral
Agent by each Secured Party and by each Obligor, respectively, (c) if given by
electronic mail to the email address provided in writing to Collateral Agent by
each Secured Party and by the Obligor, respectively, upon delivery, or (d) if
given by any other means, upon receipt; provided that notices to Collateral
Agent are not effective until received. For the purposes hereof, the addresses
of the parties hereto (until notice of a change thereof is delivered as provided
in this Section) shall be as set forth below each party’s name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties); provided,
however, that any notices or other communications required to be given to First
Lien Secured Parties shall be deemed to be given to First Lien Secured Parties
if given to the Approved Hedge Counterparty and the First Lien Agent in
accordance with the terms of this Section 9.12; provided further, that any
notices or other communications required to be given to Second Lien Secured
Parties shall be deemed to be given to Second Lien Secured Parties if given to
the Second Lien Agent in accordance with the terms of this Section 9.12.
     Section 9.13. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of each of the parties hereto and each of the First
Lien Secured Parties and Second Lien Secured Parties and their respective
successors and assigns, and nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Collateral. Except as set forth in Sections 3.09(b), 6.09,
9.02(b), and 9.07, the terms and provisions of this Agreement shall not inure to
the benefit of, nor be relied upon by, the Obligors or their successors or
assigns. No Approved Hedge Counterparty shall assign, transfer or sell any part
of its portion of the Obligations, unless in connection with such assignment,
transfer or sale, such assignee, transferee or purchaser shall first become a
party to this Agreement in compliance with the requirements of Section 9.05. All
references to any Obligor shall include any Obligor as debtor-in-possession and
any receiver or trustee for such Obligor in any Insolvency Proceeding.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

33



--------------------------------------------------------------------------------



 



     Section 9.14. Further Assurances. The Collateral Agent, each Approved Hedge
Counterparty, the First Lien Agent, on behalf of itself and the First Lien
Secured Parties under its First Lien Documents, and the Second Lien Agent, on
behalf of itself and the Second Lien Secured Parties under its Second Lien
Documents, and the Borrowers, on behalf of the Obligors, agree that it shall
take such further action and shall execute and deliver such additional documents
and instruments (in recordable form, if requested) as the Collateral Agent, an
Approved Hedge Counterparty, the First Lien Agent or the Second Lien Agent may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement.
     Section 9.15. Subrogation. The Second Lien Agent, on behalf of itself and
the Second Lien Secured Parties, hereby waives any rights of subrogation it may
acquire as a result of any payment hereunder until the First Lien Obligations
Payment Date has occurred.
     Section 9.16. Application of Payments. All payments received by the First
Lien Agent or the First Lien Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations
provided for in the First Lien Documents. The Second Lien Agent, on behalf of
itself and the Second Lien Secured Parties, assents to any extension or
postponement of the time of payment of the First Lien Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security which may at any time secure any part of the
First Lien Obligations and to the addition or release of any other Person
primarily or secondarily liable therefor, in each case to the extent undertaken
in accordance with this Agreement.
     Section 9.17. Specific Performance. Each of the Collateral Agent, an
Approved Hedge Counterparty, the First Lien Agent and the Second Lien Agent may
demand specific performance of this Agreement. Each Approved Hedge Counterparty,
the Collateral Agent, on behalf of the Secured Parties, the First Lien Agent, on
behalf of itself and the First Lien Secured Parties under its First Lien
Documents, and the Second Lien Agent, on behalf of itself and the Second Lien
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense which might be asserted to bar the remedy
of specific performance in any action which may be brought by the Collateral
Agent, First Lien Agent or the Second Lien Agent, as the case may be.
     Section 9.18. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting this Agreement.
     Section 9.19. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 9.20. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterpart (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, facsimile,
photocopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.
Any signature page of a counterpart may be detached therefrom without impairing
the legal effect of the signatures thereon and attached to another counterpart
identical in form thereto but having attached to it one or more additional
signature pages signed by other parties.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

34



--------------------------------------------------------------------------------



 



     Section 9.21. Entire Agreement. This Agreement, the Principal Agreements
and the Security Documents embody the entire agreement and understanding between
Collateral Agent, Secured Parties and the Obligors and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof. There are no unwritten oral agreements between the
parties.
     Section 9.22. Limitation by Law. All rights, remedies and powers provided
herein may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law; and all the provisions hereof are
intended (a) to be subject to all applicable mandatory provisions of law which
may be controlling and (b) to be limited to the extent necessary so that they
will not render this Agreement, any Principal Agreement or any Security Document
invalid under the provisions of any applicable law.
     Section 9.23. No Impairment. The terms of this Agreement and the rights of
each First Lien Secured Party in the Collateral and the obligations of the other
Secured Parties arising hereunder shall not be affected, modified or impaired in
any manner or to any extent by (i) any amendment or modification of or
supplement to any of the Principal Agreements, Security Documents, or any
agreement, instrument or document executed or delivered pursuant thereto,
(ii) any lack of validity or enforceability of any of the Principal Agreements,
Security Documents, or other agreements, instruments or documents referred to in
clause (i) above, (iii) the exercise of or failure to exercise any right, power
or remedy under or in respect of the Obligations or any of the Principal
Agreements, Security Documents, or other agreements, instruments or documents
referred to in clause (i) above arising at law, or (iv) any waiver, consent,
release, indulgence, extension, renewal, modification, delay or other action,
inaction or omission (other than in accordance with the provisions of this
Agreement) in respect of the Obligations or any of the Principal Agreements,
Security Documents, or other agreements, instruments or documents referred to in
clause (i) above or in respect of any of the properties or assets now or
hereafter constituting Collateral, whether or not the other Secured Parties
shall have had notice or knowledge of any of the foregoing and whether or not
they shall have consented thereto.
     Section 9.24. Status of Obligations. Each Obligor, Collateral Agent, each
Approved Hedge Counterparty, the First Lien Agent and the Second Lien Agent
represents and warrants to each of the other parties hereto that this Agreement
has been duly authorized, executed and delivered by such representing and
warranting party and is the legal, valid, binding and enforceable obligation of
such party, subject to bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting the rights and remedies of creditors
and subject to general equitable principles, including without limitation the
principle that equitable remedies, such as the remedy of specific performance,
are subject to the discretion of the court.
     Section 9.25. Counterclaims and Defenses by Obligors. Each Obligor agrees
that it will not assert against Collateral Agent, First Lien Agent or Second
Lien Agent (in their respective capacities as such) or Secured Parties as a
group any claim, defense, counterclaim, recoupment or right of set-off which it
may have solely against one or more (but not all) Secured Parties (other than
against Collateral Agent, First Lien Agent or Second Lien Agent in their
respective capacities as such), nor will such Obligor assert against any one of
the Secured Parties any claim, defense, counterclaim, recoupment or right of
set-off which it may have solely against another Secured Party. Nothing in this
Section 9.25 shall limit any other waiver of claims, defenses, counterclaims,
recoupments or rights of set-off any Obligor may have made in any Transaction
Document.
     Section 9.26. Amendment and Restatement. This Agreement amends and restates
in its entirety the Restated Intercreditor Agreement which as of the Effective
Date will cease to have any independent force or effect.
Amended and Restated
Intercreditor and Collateral
Agency Agreement

35



--------------------------------------------------------------------------------



 



ARTICLE 10 COLLATERAL AGENT.
     Section 10.01. Appointment of Collateral Agent. First Lien Agent, on behalf
of First Lien Secured Parties, Second Lien Agent, on behalf of Second Lien
Secured Parties, and each Approved Hedge Counterparty hereby designate and
appoint Royal Bank of Canada to act as Collateral Agent under the Security
Documents, with full power of substitution, as their true and lawful
attorney-in-fact with full irrevocable power of attorney in their place and
stead and in their name or in the Collateral Agent’s own name, from time to
time, and hereby empower the Collateral Agent to take actions with respect to
the enforcement of any Liens granted thereunder and the collection of proceeds
following the disposition of any Collateral. First Lien Agent, on behalf of
First Lien Secured Parties, Second Lien Agent, on behalf of Second Lien Secured
Parties, and each Approved Hedge Counterparty hereby authorize Collateral Agent
to take such action on its behalf under the provisions of this Agreement and the
Security Documents and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to it hereunder or
thereunder or required of Collateral Agent by the terms hereof or thereof and
such other powers as are reasonably incidental thereto. Collateral Agent may
perform any of its duties hereunder by or through its agents or employees.
Subject to the terms and conditions contained in this Article 10, Collateral
Agent agrees to act as Collateral Agent pursuant to the terms set forth in this
Agreement.
     Section 10.02. Nature of Duties of Collateral Agent. Collateral Agent shall
have no duties or responsibilities, except those expressly set forth in this
Agreement or any Security Document. Collateral Agent shall have and may exercise
such powers hereunder and under the Security Documents as are specifically
delegated to Collateral Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. Neither Collateral Agent nor any of its
directors, officers, employees or agents shall be liable to any Secured Party
for any action taken or omitted by it as such hereunder or under any Security
Document, unless caused solely by its or their gross negligence or willful
misconduct. The duties of Collateral Agent shall be mechanical and
administrative in nature; and Collateral Agent, in its capacity as such, shall
not have by reason of this Agreement a fiduciary relationship in respect of any
Secured Party. Nothing in this Agreement, expressed or implied, is intended to
or shall be so construed as to impose upon Collateral Agent any obligations in
respect of this Agreement and the Security Documents except as expressly set
forth herein.
     Section 10.03. Lack of Reliance on Collateral Agent.
     (a) Independently and without reliance upon Collateral Agent or any other
Secured Party, First Lien Agent, on behalf of First Lien Secured Parties, Second
Lien Agent, on behalf of Second Lien Secured Parties, and each Approved Hedge
Counterparty, each represents to Collateral Agent and each other that each
Secured Party has made (i) its own independent investigation of the financial
condition and affairs of the Obligors based on such documents and information as
it has deemed appropriate in connection with the taking or not taking of any
action in connection herewith, and (ii) its own appraisal of the credit
worthiness of the Obligors. Each also acknowledges that it will, independently
and without reliance upon Collateral Agent or any other Person and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement, the First Lien Obligations or Second Lien Obligations, as the case
may be, or the Security Documents. Except as expressly provided in this
Agreement and the Security Documents, Collateral Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit or other information concerning the affairs,
financial condition or business of the Obligors which may come into the
possession of Collateral Agent or any of its Affiliates whether now in its
possession or in its possession at any time or times hereafter; and Collateral
Agent shall not be required to keep itself informed as to the performance or
observance by any Obligor of this
Amended and Restated
Intercreditor and Collateral
Agency Agreement

36



--------------------------------------------------------------------------------



 



Agreement, any Security Document or any other document referred to or provided
for herein or to inspect the properties or books of any Obligor.
     (b) Collateral Agent shall not (i) be responsible to any Secured Party for
any recitals, statements, information, representations or warranties herein, in
any Security Document, or in any document, certificate or other writing
delivered in connection herewith or therewith or for the execution,
effectiveness, genuineness, validity, enforceability, collectability, priority
or sufficiency of this Agreement, the First Lien Obligations, the Second Lien
Obligations or any Security Document or the financial condition of the Obligors;
or (ii) be required to make any inquiry concerning the performance or observance
by others of any of the terms, provisions or conditions of this Agreement,
including the content of notices, opinions, certificates and directions given
under this Agreement (however, Collateral Agent shall examine such certificates,
notices, opinions and directions to determine whether or not they conform to
this Agreement and the Security Documents), the First Lien Obligations, the
Second Lien Obligations or the Security Documents, the financial condition of
the Obligors, or the existence or possible existence of any “Default,” “Event of
Default” or “Termination Event” under the First Lien Documents or the Second
Lien Documents.
     Section 10.04. Certain Rights of Collateral Agent. If Collateral Agent
shall request instructions from Secured Parties with respect to any act or
action (including the failure to act) in connection with this Agreement, the
First Lien Obligations, the Second Lien Obligations or any Security Document,
Collateral Agent shall be entitled to refrain from such act or taking such
action unless and until Collateral Agent shall have received written
instructions from any Secured Party or group of Secured Parties pursuant to the
terms hereof; and Collateral Agent shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, no Secured Party shall
have any right of action whatsoever against Collateral Agent as a result of
Collateral Agent acting or refraining from acting under this Agreement or any
Security Document in accordance with any written instructions given in
accordance with this Agreement, and any such action taken in compliance with, or
any such failure to act based upon, any such instructions shall be binding on
all Secured Parties. Except for action expressly required of Collateral Agent
pursuant to the terms hereof, Collateral Agent shall be fully justified in
failing or refusing to take any action hereunder or under the Security Documents
unless it shall first be indemnified to its satisfaction by the Obligors and/or
Secured Parties against any and all liability and expense which may be incurred
by Collateral Agent by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Article 10 or any indemnity or
instructions provided by any or all Secured Parties, Collateral Agent shall not
be required to take any action which exposes Collateral Agent to personal
liability or which is contrary to this Agreement, the Security Documents or
applicable law.
     Section 10.05. Reliance by Collateral Agent. Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, statement, certificate or telecopier message, cablegram,
radiogram, order or other documentary, teletransmission, electronic mail or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person. Collateral Agent may consult with
independent legal counsel (which shall not be counsel for the Obligors),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
     Section 10.06. Collateral Agent’s Reimbursements and Indemnification. To
the extent Collateral Agent is not reimbursed by Borrowers or any other Obligor,
each party hereto will reimburse and indemnify Collateral Agent, on a pro rata
basis, for and against any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), claims, demands, causes of action,
costs, losses, liabilities, damages or expenses of any kind or nature whatsoever
which may be
Amended and Restated
Intercreditor and Collateral
Agency Agreement

37



--------------------------------------------------------------------------------



 



imposed on, incurred by or asserted against Collateral Agent in performing its
duties hereunder or under the Security Documents or otherwise in connection
herewith or therewith, including losses occurring from the ordinary and/or
comparative negligence of Collateral Agent, in any way relating to or arising
out of this Agreement; provided that no Secured Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting from
Collateral Agent’s gross negligence or willful misconduct. As used in this
Section 10.06, “pro rata share” means for each First Lien Lender (or First Lien
Lender Affiliate, in the case of Lender Hedging Agreements or an Approved Hedge
Counterparty, in the case of an Approved Hedge Counterparty Swap Contract) and
each Second Lien Lender, on any date of determination, that proportion which the
First Lien Obligations owed to such First Lien Lender (or First Lien Lender
Affiliate, in the case of Lender Hedging Agreements or an Approved Hedge
Counterparty, in the case of an Approved Hedge Counterparty Swap Contract) or
Second Lien Obligations owed to such Second Lien Lender bears to the total
outstanding amount of First Lien Obligations plus Second Lien Obligations.
     Section 10.07. Collateral Agent in its Individual Capacity. Collateral
Agent shall have the same rights and powers hereunder as any other Secured Party
and may exercise the same as though it were not performing the duties specified
herein; and the term “Secured Party” or any similar term shall, unless the
context clearly otherwise indicates, include Collateral Agent, in its individual
capacity as and to the extent it owns First Lien Obligations and/or Second Lien
Obligations and not in its capacity as Collateral Agent. Collateral Agent may
accept deposits from, lend money to, and generally engage in any kind of
banking, trust, financial advisory or other business with the Obligors as if it
were not performing the duties specified herein, and may accept fees and other
consideration from the Obligors for services in connection with this Agreement
and otherwise without having to account for the same to any Secured Party except
as specified herein.
     Section 10.08. Secured Parties as Owners. Collateral Agent may deem and
treat each Secured Party as the owner of such Secured Party’s First Lien
Obligations or Second Lien Obligations for all purposes hereof unless and until
Collateral Agent is notified of a change in Secured Parties.
     Section 10.09. Successor Collateral Agent.
     (a) Collateral Agent (i) may resign at any time by giving thirty (30) days
prior written notice thereof to Secured Parties and Borrowers, (ii) shall
promptly resign if any conflict of interest arises involving any group of
Secured Parties and another group of secured parties for whom it is a trustee or
fiduciary and (iii) may be removed at any time by the First Lien Agent, which
resignation or removal, in each case, shall be effective upon the appointment of
a successor to Collateral Agent. Upon any such resignation or removal, the First
Lien Agent shall have the right to appoint a successor Collateral Agent, subject
to the consent of Second Lien Agent, not to be unreasonably withheld or delayed.
If within thirty (30) days after the retiring Collateral Agent’s giving of
notice of resignation or the First Lien Agent’s removal of the retiring
Collateral Agent, no successor Collateral Agent shall have been so appointed by
the First Lien Agent and accepted such appointment, then the retiring Collateral
Agent may, on behalf of Secured Parties, appoint a successor Collateral Agent,
which shall be a bank which maintains an office in the United States of America,
or a commercial bank organized under the laws of the United States of America or
of any State thereof, or any Affiliate of such bank, having a combined capital
and surplus of at least $50,000,000 as of the date of its most recent financial
statements.
     (b) Upon the acceptance of any appointment as Collateral Agent hereunder by
a successor Collateral Agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent, and the retiring Collateral Agent shall be
discharged from its duties under this Agreement; provided, the retiring
Collateral Agent and the
Amended and Restated
Intercreditor and Collateral
Agency Agreement

38



--------------------------------------------------------------------------------



 



Obligors agree to execute and deliver such instruments, documents, deeds,
conveyances or other writing as shall be reasonably requested by any Secured
Party or the successor Collateral Agent to (i) establish or continue the
validity and perfection of any Liens under any Security Documents in place at
such time and (ii) transfer to the incoming Collateral Agent any and all rights,
powers, estates, duties and authorities extant under this Agreement. After any
retiring Collateral Agent’s resignation or removal hereunder as Collateral
Agent, the provisions of this Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement.
     Section 10.10. Employment of Agents and Counsel. Collateral Agent may
execute any of its duties as Collateral Agent hereunder or under the Security
Documents by or through employees, agents, and attorneys-in-fact and shall not
be answerable to Secured Parties for the default or misconduct of any such
agents or attorneys-in-fact selected by it with reasonable care; provided that
Collateral Agent shall always be obligated to account for moneys or securities
received by it or its authorized agents. Collateral Agent shall be entitled to
advice of independent counsel concerning all matters pertaining to the agency
hereby created and its duties hereunder or under the Security Documents.
     Section 10.11. Limitation on Liability of Secured Parties and Collateral
Agent. Secured Parties and Collateral Agent shall not be deemed, as a result of
the execution and delivery of the Security Documents or the consummation of the
transactions contemplated by this Agreement and the Security Documents, to have
assumed any obligation of any Obligor with respect to the Collateral or any
liability under or with respect to any of the contracts, agreements, leases,
instruments or documents which are, or which may hereafter be, assigned to
Collateral Agent for the benefit of Secured Parties.
[Remainder of Page Intentionally Left Blank.]
Amended and Restated
Intercreditor and Collateral
Agency Agreement

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

              FIRST LIEN AGENT:   ROYAL BANK OF CANADA, as First Lien Agent for
and on behalf of the First Lien Secured Parties
 
           
 
  By:   /s/ Susan Khokher    
 
  Name:  

Susan Khokher    
 
  Title:  

Manager, Agency    
 
     
 
   
 
                Address for Notices:    
 
                Royal Bank of Canada, Agency Services Group         Royal Bank
Plaza         200 Bay Street         12th Floor, South Tower         Toronto,
Ontario M5J 2W7         Attn: Manager Agency         Facsimile: (416) 842-4023  
 

Signature Page 1
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



              SECOND LIEN AGENT:   ROYAL BANK OF CANADA, as Second Lien Agent
for and on behalf of the Second Lien Secured Parties
 
           
 
  By:   /s/ Susan Khokher    
 
  Name:  
 
Susan Khokher    
 
  Title:  
 
Manager, Agency    
 
     
 
   
 
                Address for Notices:    
 
                Royal Bank of Canada, Agency Services Group         Royal Bank
Plaza         200 Bay Street         12th Floor, South Tower         Toronto,
Ontario M5J 2W7         Attn: Manager Agency         Facsimile: (416) 842-4023  
 

Signature Page 2
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



              COLLATERAL AGENT:   ROYAL BANK OF CANADA, as Collateral Agent
 
           
 
  By:  
/s/ Susan Khokher
   
 
  Name:  
Susan Khokher
   
 
  Title:  
Manager, Agency
   
 
                Address for Notices:    
 
                Royal Bank of Canada, Agency Services Group         Royal Bank
Plaza         200 Bay Street         12th Floor, South Tower         Toronto,
Ontario M5J 2W7         Attn: Manager Agency         Facsimile: (416) 842-4023  
 

Signature Page 3
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



                APPROVED HEDGE COUNTERPARTY:   BP CORPORATION NORTH AMERICA
INC.,
as an Approved Hedge Counterparty
 
           
 
  By:   /s/ Steve J. Provenzano   
 
      Name:  Steve J. Provenzano   
 
      Title:  CCO, Financial Products  
 
                Address:       201 Helios Way       Houston, Texas 77079      
Telecopier No.: 713-323-0203       Telephone No.: 713-323-2000       Attn:
Contract Services  

Signature Page 4
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          FIRST LIEN LENDER: ROYAL BANK OF CANADA
      By:   /s/ Leslie P. Vowell     Name:   Leslie P. Vowell      Title:  
Attorney-in-Fact     

Signature Page 5
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          FIRST LIEN LENDER: SUNTRUST BANK
      By:   /s/ Janet R. Naifeh     Name:   Janet R. Naifeh      Title:   Senior
Vice President     

Signature Page 6
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          FIRST LIEN LENDER: KEYBANK NATIONAL ASSOCIATION
      By:        /s/  Robert F. Pollis, Jr.     Name:  Robert F. Pollis, Jr.    
Title:    Senior Vice President    

Signature Page 7
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          FIRST LIEN LENDER: U.S. BANK NATIONAL ASSOCIATION
      By:       /s/  Saqib Khawaja     Name:  Saqib Khawaja       Title:    Vice
President      

Signature Page 8
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          FIRST LIEN LENDER: SOCIÉTÉ GÉNÉRALE
      By:   /s/ Cameron Null     Name:   Cameron Null     Title:   Vice
President    

Signature Page 9
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          FIRST LIEN LENDER: WELLS FARGO BANK, N.A.
      By:   /s/ Ronald F. Bentien, Jr.     Name:   Ronald F. Bentien, Jr.    
Title:   Director    

Signature Page 10
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          FIRST LIEN LENDER: COMERICA BANK
   

  By:   /s/ James A. Morgan     Name:   James A. Morgan     Title:   Vice
President  

 

Signature Page 11
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          FIRST LIEN LENDER: RZB FINANCE, LLC
      By:   /s/ John A. Valiska     Name:   John A. Valiska     Title:   First
Vice President       By:   /s/ Christoph Hoedl     Name:   Christoph Hoedl    
Title:   First Vice President    

Signature Page 12
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          FIRST LIEN LENDER: COMPASS BANK
      By:   /s/ John W. Wood     Name:   John W. Wood     Title:   Vice
President    

Signature Page 13
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          FIRST LIEN LENDER: BNP PARIBAS
      By:   /s/ Larry Robinson     Name:   Larry Robinson     Title:   Director
      By:   /s/ Betsy Jocher     Name:   Betsy Jocher     Title:   Director    

Signature Page 14
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          FIRST LIEN LENDER: BANK OF OKLAHOMA , N.A.
      By:   /s/ Timothy F. Sheehan     Name:   Timothy F. Sheehan     Title:  
Senior Vice President    

Signature Page 15
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          FIRST LIEN LENDER: AMEGY BANK NATIONAL ASSOCIATION
      By:   /s/ Terry Owen McCarter     Name:   Terry Owen McCarter     Title:  
Senior Vice President    

Signature Page 16
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          SECOND LIEN LENDER: ROYAL BANK OF CANADA
      By:   . /s/ Leslie P. Vowell .   Name:   Leslie P. Vowell     Title:  
Attorney-in-Fact     

Signature Page 17
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          SECOND LIEN LENDER: SUNTRUST BANK
      By:    /s/ Janet R. Naifeh     Name:  Janet R. Naifeh     Title:   Senior
Vice President    

Signature Page 18
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          SECOND LIEN LENDER: KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Robert F. Pollis, Jr.     Name:   Robert F. Pollis, Jr.    
Title:   Senior Vice President    

Signature Page 19
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          SECOND LIEN LENDER: AMEGY BANK NATIONAL ASSOCIATION
      By:   /s/ Terry Owen McCarter       Name:  Terry Owen McCarter     
Title:  Senior Vice President     

Signature Page 20
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          SECOND LIEN LENDER: WELLS FARGO BANK, N.A.,
Successor-by-merger to Wachovia Bank, National Association
      By:   /s/ Ronald F. Bentien, Jr.     Name:  Ronald F. Bentien, Jr.     
Title:  Director     

Signature Page 21
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          SECOND LIEN LENDER: COMERICA BANK
      By:   /s/ James A. Morgan     Name:   James A. Morgan      Title:   Vice
President     

Signature Page 22
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          SECOND LIEN LENDER: COMPASS BANK
      By:   /s/ John W. Wood     Name:   John W. Wood      Title:   Vice
President     

Signature Page 23
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

          SECOND LIEN LENDER: BNP PARIBAS
      By:   /s/ Larry Robinson     Name:   Larry Robinson       Title:  
Director        By:   /s/ Betty Jocher     Name:   Betty Jocher      Title:  
Director     

Signature Page 24
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



Each Obligor hereby executes this Agreement to evidence its agreement that:
     1. It shall be bound by all of the terms and provisions of this Agreement.
     2. It acknowledges and agrees that the terms of this Agreement shall
control over the terms of the Security Documents to the extent of any conflict
between the provisions thereof.
     3. The indemnity and reimbursement provisions contained in Section 9.09
shall apply to all matters under this Agreement and each Obligor jointly and
severally agrees to indemnify and reimburse the Indemnitees in accordance with
the terms thereof.
     4. Except as stated in Section 9.13 hereof, the terms and provisions of
this Agreement shall inure solely to the benefit of the Secured Party and its
respective successors and assigns and the terms and provisions of this Agreement
shall not inure to the benefit of nor be enforceable by any Obligor. This
Agreement may be amended as provided herein without the necessity of any Obligor
joining in any such amendment, except as provided herein; provided, that no
Obligor shall be bound by any amendment which would have the effect of
increasing its obligations and indemnities hereunder or under any documents
executed in connection with the Principal Agreements, or materially affecting
its rights or duties under the Security Documents unless it shall have consented
to such amendment.
     5. Borrowers hereby covenant and agree to cause each new Obligor to execute
a supplemental Amended and Restated Intercreditor and Collateral Agency
Agreement in the form of Annex 2 hereto.
     6. It at its expense will execute, acknowledge and deliver all such
agreements and instruments and take all such action as Collateral Agent or any
Secured Party from time to time may reasonably request in order to further
effectuate the purposes of this Agreement and to carry out the terms hereof.

            POSTROCK ENERGY SERVICES CORPORATION,
as a Borrower
      By:   /s/ David C. Lawler             David C. Lawler, President and Chief
Executive Officer        POSTROCK MIDCONTINENT PRODUCTION, LLC,
as a Borrower,
      By:   POSTROCK ENERGY SERVICES CORPORATION,         Its sole member   

            By:   /s/ David C. Lawler        David C. Lawler, President
and Chief Executive Officer     

Signature Page 25
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



            POSTROCK ENERGY CORPORATION,
as a Guarantor
      By:   /s/ David C. Lawler         David C. Lawler, President and Chief
Executive Officer        STP NEWCO, INC.,
as a Guarantor
      By:   /s/ David C. Lawler         David C. Lawler, President
  and Chief Executive Officer        QUEST TRANSMISSION COMPANY, LLC,
as a Guarantor
      By:   /s/ David C. Lawler         David C. Lawler, President
  and Chief Executive Officer

  Address for Notices:
  c/o PostRock Energy Corporation
  210 Park Avenue, Suite 2750
  Oklahoma City, OK 73102
  Attn: Chief Executive Officer     

Signature Page 26
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



ANNEX 1
Security Documents
SECURITY DOCUMENTS DATED EFFECTIVE SEPTEMBER 21, 2010:
Kansas Oil and Gas Mortgages

1.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Chautauqua County, KS   2.   First Amendment
to Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated July 31, 2006 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Chautauqua County, KS   3.   Second Amendment
to Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 15, 2007 from Quest Cherokee, LLC, as
Mortgagor, to Royal Bank of Canada, as Administrative Agent and Collateral Agent
for Secured Parties, as Mortgagee, recorded in Chautauqua County, KS   4.  
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production dated November 14, 2005 from Quest Cherokee, LLC, as Mortgagor, to
Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured Parties, as
Mortgagee, recorded in Elk County, KS   5.   First Amendment to Mortgage, Deed
of Trust, Security Agreement, Financing Statement and Assignment of Production
dated July 31, 2006 from Quest Cherokee, LLC, as Mortgagor, to Guggenheim
Corporate Funding, LLC, as Collateral Agent for Secured Parties, as Mortgagee,
recorded in Elk County, KS   6.   Second Amendment to Mortgage, Deed of Trust,
Security Agreement, Financing Statement and Assignment of Production dated
November 15, 2007 from Quest Cherokee, LLC, as Mortgagor, to Royal Bank of
Canada, as Administrative Agent and Collateral Agent for Secured Parties, as
Mortgagee, recorded in Elk County, KS   7.   Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment of Production dated November 14,
2005 from Quest Cherokee, LLC, as Mortgagor, to Guggenheim Corporate Funding,
LLC, as Collateral Agent for Secured Parties, as Mortgagee, recorded in Labette
County, KS   8.   First Amendment to Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment of Production dated July 31, 2006
from Quest Cherokee, LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as
Collateral Agent for Secured Parties, as Mortgagee, recorded in Labette County,
KS   9.   Second Amendment to Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment of Production dated November 15, 2007 from
Quest Cherokee, LLC, as Mortgagor,

Annex 1 Page 1
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



    to Royal Bank of Canada, as Administrative Agent and Collateral Agent for
Secured Parties, as Mortgagee, recorded in Labette County, KS   10.   Third
Amendment to Mortgage, Deed of Trust, Security Agreement, Financing Statement
and Assignment of Production dated September 1, 2008 from Quest Cherokee, LLC,
as Mortgagor, to Royal Bank of Canada, as Administrative Agent and Collateral
Agent for Secured Parties, as Mortgagee, recorded in Labette County, KS   11.  
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production dated November 14, 2005 from Quest Cherokee, LLC, as Mortgagor, to
Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured Parties, as
Mortgagee, recorded in Montgomery County, KS   12.   First Amendment to
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production dated July 31, 2006 from Quest Cherokee, LLC, as Mortgagor, to
Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured Parties, as
Mortgagee, recorded in Montgomery County, KS   13.   Second Amendment to
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production dated November 15, 2007 from Quest Cherokee, LLC, as Mortgagor, to
Royal Bank of Canada, as Administrative Agent and Collateral Agent for Secured
Parties, as Mortgagee, recorded in Montgomery County, KS   14.   Third Amendment
to Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated September 1, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Royal Bank of Canada, as Administrative Agent and Collateral Agent
for Secured Parties, as Mortgagee, recorded in Montgomery County, KS   15.  
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production dated November 14, 2005 from Quest Cherokee, LLC, as Mortgagor, to
Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured Parties, as
Mortgagee, recorded in Neosho County, KS   16.   First Amendment to Mortgage,
Deed of Trust, Security Agreement, Financing Statement and Assignment of
Production dated July 31, 2006 from Quest Cherokee, LLC, as Mortgagor, to
Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured Parties, as
Mortgagee, recorded in Neosho County, KS   17.   Second Amendment to Mortgage,
Deed of Trust, Security Agreement, Financing Statement and Assignment of
Production dated November 15, 2007 from Quest Cherokee, LLC, as Mortgagor, to
Royal Bank of Canada, as Administrative Agent and Collateral Agent for Secured
Parties, as Mortgagee, recorded in Neosho County, KS   18.   Mortgage, Deed of
Trust, Security Agreement, Financing Statement and Assignment of Production
dated November 14, 2005 from Quest Cherokee, LLC, as Mortgagor, to Guggenheim
Corporate Funding, LLC, as Collateral Agent for Secured Parties, as Mortgagee,
recorded in Wilson County, KS   19.   First Amendment to Mortgage, Deed of
Trust, Security Agreement, Financing Statement and Assignment of Production
dated July 31, 2006 from Quest Cherokee, LLC, as Mortgagor, to

Annex 1 Page 2
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



    Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured Parties,
as Mortgagee, recorded in Wilson County, KS   20.   Second Amendment to
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production dated November 15, 2007 from Quest Cherokee, LLC, as Mortgagor, to
Royal Bank of Canada, as Administrative Agent and Collateral Agent for Secured
Parties, as Mortgagee, recorded in Wilson County, KS   21.   Mortgage, Deed of
Trust, Security Agreement, Financing Statement and Assignment of Production
dated November 14, 2005 from Quest Cherokee, LLC, as Mortgagor, to Guggenheim
Corporate Funding, LLC, as Collateral Agent for Secured Parties, as Mortgagee,
recorded in Woodson County, KS   22.   First Amendment to Mortgage, Deed of
Trust, Security Agreement, Financing Statement and Assignment of Production
dated July 31, 2006 from Quest Cherokee, LLC, as Mortgagor, to Guggenheim
Corporate Funding, LLC, as Collateral Agent for Secured Parties, as Mortgagee,
recorded in Woodson County, KS   23.   Second Amendment to Mortgage, Deed of
Trust, Security Agreement, Financing Statement and Assignment of Production
dated November 15, 2007 from Quest Cherokee, LLC, as Mortgagor, to Royal Bank of
Canada, as Administrative Agent and Collateral Agent for Secured Parties, as
Mortgagee, recorded in Woodson County, KS   24.   Mortgage, Deed of Trust,
Security Agreement, Financing Statement and Assignment of Production dated
November 15, 2007 from Quest Cherokee, LLC, as Mortgagor, to Royal Bank of
Canada, as Administrative Agent and Collateral Agent, as Mortgagee, recorded in
Allen County, KS.   25.   Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, Royal Bank of Canada, as Administrative Agent and
Collateral Agent, as Mortgagee, recorded in Greenwood County, KS.

Kansas Pipeline Mortgages

26.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Allen County,
Kansas.   27.   First Amended and Restated Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated November 1, 2007 from
Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines
(KPC), to Royal Bank of Canada, administrative agent and collateral agent, filed
in Allen County, Kansas.   28.   Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated January 31, 2007 from Bluestem
Pipeline, LLC to Royal Bank of Canada, administrative agent and collateral
agent, filed in Butler County, Kansas.   29.   First Amended and Restated
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC),
f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent
and

Annex 1 Page 3
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



    collateral agent, filed in Butler County, Kansas.   30.   Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of Canada,
administrative agent and collateral agent, filed in Chautauqua County, Kansas.  
31.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and   32.   collateral agent, filed
in Chautauqua County, Kansas.   33.   Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated January 31, 2007 from Bluestem
Pipeline, LLC to Royal Bank of Canada, administrative agent and collateral
agent, filed in Cowley County, Kansas.   34.   First Amended and Restated
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC),
f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent
and collateral agent, filed in Cowley County, Kansas.   35.   Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of Canada,
administrative agent and collateral agent, filed in Elk County, Kansas.   36.  
First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Elk County, Kansas.
  37.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Greenwood County,
Kansas.   38.   First Amended and Restated Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated November 1, 2007 from
Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines
(KPC), to Royal Bank of Canada, administrative agent and collateral agent, filed
in Greenwood County, Kansas.   39.   Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated January 31, 2007 from Bluestem
Pipeline, LLC to Royal Bank of Canada, administrative agent and collateral
agent, filed in Labette County, Kansas.   40.   First Amended and Restated
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC),
f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent
and collateral agent, filed in Labette County, Kansas.   41.   Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of Canada,
administrative agent and collateral agent, filed in Montgomery County, Kansas.

Annex 1 Page 4
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



42.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Montgomery County, Kansas.   43.   Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated January 31, 2007 from Bluestem
Pipeline, LLC to Royal Bank of Canada, administrative agent and collateral
agent, filed in Neosho County, Kansas.   44.   First Amended and Restated
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC),
f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent
and collateral agent, filed in Neosho County, Kansas.   45.   Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of Canada,
administrative agent and collateral agent, filed in Wilson County, Kansas.   46.
  First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Wilson County,
Kansas.   47.   Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal
Bank of Canada, administrative agent and collateral agent, filed in Woodson
County, Kansas.   48.   First Amended and Restated Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated November 1,
2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge
Pipelines (KPC), to Royal Bank of Canada, administrative agent and collateral
agent, filed in Woodson County, Kansas.

Oklahoma Oil and Gas Mortgages

49.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Nowata County, OK   50.   First Amendment to
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production dated July 31, 2006 from Quest Cherokee, LLC, as Mortgagor, to
Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured Parties, as
Mortgagee, recorded in Nowata County, OK   51.   Second Amendment to Mortgage,
Deed of Trust, Security Agreement, Financing Statement and Assignment of
Production dated November 15, 2007 from Quest Cherokee, LLC, as Mortgagor, to
Royal Bank of Canada, as Administrative Agent and Collateral Agent for Secured
Parties, as Mortgagee, recorded in Nowata County, OK

Annex 1 Page 5
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



52.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Craig County, OK   53.   First Amendment to
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production dated July 31, 2006 from Quest Cherokee, LLC, as Mortgagor, to
Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured Parties, as
Mortgagee, recorded in Craig County, OK   54.   Second Amendment to Mortgage,
Deed of Trust, Security Agreement, Financing Statement and Assignment of
Production dated November 15, 2007 from Quest Cherokee, LLC, as Mortgagor, to
Royal Bank of Canada, as Administrative Agent and Collateral Agent for Secured
Parties, as Mortgagee, recorded in Craig County, OK   55.   Mortgage, Deed of
Trust, Security Agreement, Financing Statement and Assignment of Production
dated April 30, 2008 from Quest Cherokee, LLC, as Mortgagor, to Royal Bank of
Canada, as Administrative Agent and Collateral Agent for Secured Parties, as
Mortgagee, recorded in Seminole County, OK

Oklahoma Pipeline Mortgages

56.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Craig County,
Oklahoma.   57.   First Amended and Restated Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated November 1, 2007 from
Bluestem Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines
(KPC), to Royal Bank of Canada, administrative agent and collateral agent, filed
in Craig County, Oklahoma.   58.   Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated January 31, 2007 from Bluestem
Pipeline, LLC to Royal Bank of Canada, administrative agent and collateral
agent, filed in Nowata County, Oklahoma.   59.   First Amended and Restated
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated November 1, 2007 from Bluestem Pipeline, LLC and Quest Pipelines (KPC),
f/k/a Enbridge Pipelines (KPC), to Royal Bank of Canada, administrative agent
and collateral agent, filed in Nowata County, Oklahoma.

West Virginia Oil and Gas Mortgages

60.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Braxton County, West Virginia   61.   Mortgage, Deed of Trust, Credit Line Deed
of Trust, Assignment of As-Extracted Collateral, Security Agreement, Fixture
Filing and Financing Statement dated effective as of July 11, 2008 from Quest
Cherokee, LLC, as Mortgagor, to Carl D. Andrews, Trustee, for the benefit of
Royal

Annex 1 Page 6
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



    Bank of Canada, as mortgagee and collateral agent for Secured Parties, as
Mortgagee, recorded in Cabell County, West Virginia   62.   Mortgage, Deed of
Trust, Credit Line Deed of Trust, Assignment of As-Extracted Collateral,
Security Agreement, Fixture Filing and Financing Statement dated effective as of
July 11, 2008 from Quest Cherokee, LLC, as Mortgagor, to Carl D. Andrews,
Trustee, for the benefit of Royal Bank of Canada, as mortgagee and collateral
agent for Secured Parties, as Mortgagee, recorded in Calhoun County, West
Virginia   63.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment
of As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Doddridge County, West Virginia   64.   Mortgage, Deed of Trust, Credit Line
Deed of Trust, Assignment of As-Extracted Collateral, Security Agreement,
Fixture Filing and Financing Statement dated effective as of July 11, 2008 from
Quest Cherokee, LLC, as Mortgagor, to Carl D. Andrews, Trustee, for the benefit
of Royal Bank of Canada, as mortgagee and collateral agent for Secured Parties,
as Mortgagee, recorded in Gilmer County, West Virginia   65.   Mortgage, Deed of
Trust, Credit Line Deed of Trust, Assignment of As-Extracted Collateral,
Security Agreement, Fixture Filing and Financing Statement dated effective as of
July 11, 2008 from Quest Cherokee, LLC, as Mortgagor, to Carl D. Andrews,
Trustee, for the benefit of Royal Bank of Canada, as mortgagee and collateral
agent for Secured Parties, as Mortgagee, recorded in Kanawha County, West
Virginia   66.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment
of As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Lewis County, West Virginia   67.   Mortgage, Deed of Trust, Credit Line Deed of
Trust, Assignment of As-Extracted Collateral, Security Agreement, Fixture Filing
and Financing Statement dated effective as of July 11, 2008 from Quest Cherokee,
LLC, as Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of
Canada, as mortgagee and collateral agent for Secured Parties, as Mortgagee,
recorded in Lincoln County, West Virginia   68.   Mortgage, Deed of Trust,
Credit Line Deed of Trust, Assignment of As-Extracted Collateral, Security
Agreement, Fixture Filing and Financing Statement dated effective as of July 11,
2008 from Quest Cherokee, LLC, as Mortgagor, to Carl D. Andrews, Trustee, for
the benefit of Royal Bank of Canada, as mortgagee and collateral agent for
Secured Parties, as Mortgagee, recorded in Pleasants County, West Virginia   69.
  Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of As-Extracted
Collateral, Security Agreement, Fixture Filing and Financing Statement dated
effective as of July 11, 2008 from Quest Cherokee, LLC, as Mortgagor, to Carl D.
Andrews, Trustee, for the benefit of Royal Bank of Canada, as mortgagee and
collateral agent for Secured Parties, as Mortgagee, recorded in Ritchie County,
West Virginia

Annex 1 Page 7
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



70.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Wayne County, West Virginia   71.   Mortgage, Deed of Trust, Credit Line Deed of
Trust, Assignment of As-Extracted Collateral, Security Agreement, Fixture Filing
and Financing Statement dated effective as of July 11, 2008 from Quest Cherokee,
LLC, as Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of
Canada, as mortgagee and collateral agent for Secured Parties, as Mortgagee,
recorded in Wetzel County, West Virginia   72.   Mortgage, Deed of Trust, Credit
Line Deed of Trust, Assignment of As-Extracted Collateral, Security Agreement,
Fixture Filing and Financing Statement dated effective as of July 11, 2008 from
Quest Cherokee, LLC, as Mortgagor, to Carl D. Andrews, Trustee, for the benefit
of Royal Bank of Canada, as mortgagee and collateral agent for Secured Parties,
as Mortgagee, recorded in Wood County, West Virginia

Assignment of Quest Cherokee Second Lien Debt and Liens

73.   Assignment of Debt and Liens dated effective September 21, 2010, by and
between Royal Bank of Canada, as administrative agent and collateral agent for
the secured parties, as assignor, to Royal Bank of Canada, as administrative
agent and collateral agent, as assignee, filed in the following counties:

  a.   Allen KS     b.   Butler KS     c.   Chautauqua KS     d.   Cowley KS    
e.   Elk KS     f.   Greenwood KS     g.   Labette KS     h.   Montgomery KS    
i.   Neosho KS     j.   Wilson KS     k.   Woodson KS     l.   Craig OK     m.  
Nowata OK     n.   Seminole OK     o.   Pushmataha OK     p.   Pottawattamie OK
    q.   Latimer OK     r.   Rogers OK     s.   Grant OK     t.   Braxton WV    
u.   Cabell WV     v.   Calhoun WV     w.   Doddridge WV     x.   Gilmer WV    
y.   Kanawha WV     z.   Lewis WV

Annex 1 Page 8
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



  aa.   Lincoln WV     bb.   Pleasants WV     cc.   Ritchie WV     dd.   Wayne
WV     ee.   Wetzel WV     ff.   Woods WV

Assignment of Midstream Debt (save $15 million retained) and Liens

74.   Assignment of Debt and Liens dated effective September 21, 2010, by and
between Royal Bank of Canada, as administrative agent and collateral agent for
the secured parties, as assignor, to Royal Bank of Canada, as administrative
agent and collateral agent, as assignee, filed in the following counties:

  a.   Anderson County, KS     b.   Allen County, KS     c.   Barber County, KS
    d.   Butler County, KS     e.   Chase County, KS     f.   Chautauqua County,
KS     g.   Coffey County, KS     h.   Comanche County, KS     i.   Cowley
County, KS     j.   Elk County, KS     k.   Franklin County, KS     l.  
Greenwood County, KS     m.   Harper County, KS     n.   Johnson County, KS    
o.   Kingman County, KS     p.   Labette County, KS     q.   Lyon County, KS    
r.   Marion County, KS     s.   McPherson County, KS     t.   Miami County, KS  
  u.   Montgomery County, KS     v.   Neosho County, KS     w.   Rice County, KS
    x.   Sedgwick County, KS     y.   Wilson County, KS     z.   Woodson County,
KS     aa.   Wyandotte County, KS     bb.   Craig County, OK     cc.   Harper
County, OK     dd.   Nowata County, OK     ee.   Osage County, OK     ff.  
Pawnee County, OK     gg.   Woods County, OK     hh.   Cass County, MO     ii.  
Jackson County, MO     jj.   Platte County, MO

Annex 1 Page 9
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



Guaranties

75.   Guaranty dated effective September 21, 2010, by PostRock Energy
Corporation   76.   Guaranty dated effective September 21 2010, by Quest
Transmission Company, LLC and STP Newco, Inc.

Security Agreements

77.   Amended and Restated Pledge and Security Agreement dated effective
September 21, 2010, by PostRock Energy Services Corporation, PostRock
MidContinent Production, LLC, STP Newco, Inc. and Quest Transmission Company,
LLC   78.   Deposit Account Control Agreement — PostRock Energy Services
Corporation, Bank of Oklahoma, N.A., Agent   79.   Deposit Account Control
Agreement — PostRock MidContinent Production, LLC, Comerica Bank, Agent   80.  
Deposit Account Control Agreement — PostRock Energy Services Corporation,
Comerica Bank, Agent

Amended and Restated Mortgages or Mortgage Amendments

81.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement (Kansas oil and gas properties)

  a.   Allen KS     b.   Chautauqua KS     c.   Elk KS     d.   Greenwood KS    
e.   Labette KS     f.   Montgomery KS     g.   Neosho KS     h.   Wilson KS    
i.   Woodson KS

82.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement (Oklahoma oil and gas properties)

  a.   Craig OK     b.   Nowata OK     c.   Seminole OK     d.   Pushmataha
County, OK     e.   Pottawattamie County, OK     f.   Latimer County, OK     g.
  Rogers County, OK     h.   Grant County, OK

Annex 1 Page 10
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



83.   First Amended and Restated Mortgage, Deed of Trust, Credit Line Deed of
Trust, Assignment of As-Extracted Collateral, Security Agreement, Fixture Filing
and Financing Statement (West Virginia oil and gas properties)

  a.   Braxton WV     b.   Cabell WV     c.   Calhoun WV     d.   Doddridge WV  
  e.   Gilmer WV     f.   Kanawha WV     g.   Lewis WV     h.   Lincoln WV    
i.   Pleasants WV     j.   Ritchie WV     k.   Wayne WV     l.   Wetzel WV    
m.   Woods WV

84.   Second Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement (Kansas pipeline)

  a.   Allen County, KS     b.   Butler County, KS     c.   Chautauqua County,
KS     d.   Cowley County, KS     e.   Elk County, KS     f.   Greenwood County,
KS     g.   Labette County, KS     h.   Montgomery County, KS     i.   Neosho
County, KS     j.   Wilson County, KS     k.   Woodson County, KS

85.   Second Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement (Oklahoma pipeline)

  a.   Craig County, OK     b.   Nowata County, OK

UCC-1 Financing Statement Filings
86. POSTROCK ENERGY SERVICES CORPORATION

  a.   UCC-1 filed with the Delaware Secretary of State (new filing)

87.   POSTROCK MIDCONTINENT PRODUCTION, LLC

  a.   UCC-1 filed with the Delaware Secretary of State under Bluestem Pipeline,
LLC name 1/31/07     b.   UCC-3 filed with the Delaware Secretary of State to
change name to PostRock MidContinent Production, LLC

Annex 1 Page 11
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



88.   STP NEWCO, INC.

  a.   UCC-1 Central filing filed with the Oklahoma County Clerk 7/17/09

89.   QUEST TRANSMISSION COMPANY.

  a.   UCC-1 filed with the Delaware Secretary of State (new filing)

PART 2. SECOND LIEN SECURITY DOCUMENTS EFFECTIVE SEPTEMBER 21, 2010
KPC Pipeline Mortgages

90.   Second Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement (Kansas pipeline) from PostRock KPC
Pipeline, LLC

  a.   Anderson County, KS     b.   Barber County, KS     c.   Chase County, KS
    d.   Coffey County, KS     e.   Comanche County, KS     f.   Franklin
County, KS     g.   Harper County, KS     h.   Johnson County, KS     i.  
Kingman County, KS     j.   Lyon County, KS     k.   Marion County, KS     l.  
McPherson County, KS     m.   Miami County, KS     n.   Rice County, KS     o.  
Sedgwick County, KS     p.   Wyandotte County, KS

91.   Second Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement (Oklahoma pipeline) from PostRock KPC
Pipeline, LLC

  a.   Harper County, OK     b.   Osage County, OK     c.   Pawnee County, OK  
  d.   Woods County, OK

92.   First Amended and Restated Deed of Trust, Assignment, Security Agreement,
Fixture Filing and Financing Statement (Missouri pipeline) from PostRock KPC
Pipeline, LLC

  a.   Cass County, MO     b.   Jackson County, MO     c.   Platte County, MO

Security Agreements
Annex 1 Page 12
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



93.   Amended and Restated Pledge and Security Agreement — PostRock KPC
Pipeline, LLC

UCC-1 Filings

94.   POSTROCK KPC PIPELINE, LLC

  a.   UCC-1 filed with the Delaware Secretary of State (new filing)

Annex 1 Page 13
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



ANNEX 2
Form of
SUPPLEMENTAL AMENDED AND RESTATED INTERCREDITOR
AND COLLATERAL AGENCY AGREEMENT
     SUPPLEMENTAL AMENDED AND RESTATED INTERCREDITOR AND COLLATERAL AGENCY
AGREEMENT (this “Supplemental Agreement”) dated as of ____________ among
___________________, as an Obligor, Royal Bank of Canada, as Collateral Agent,
and PostRock Energy Services Corporation and PostRock MidContinent Production,
LLC, as First Lien Borrowers.
     All capitalized terms used herein but not defined herein shall have the
meanings set forth in the Agreement (as defined below).
W I T N E S S E T H:
     WHEREAS Borrowers have heretofore executed and delivered to Collateral
Agent that certain Amended and Restated Intercreditor and Collateral Agency
Agreement (the “Agreement”) dated as of September 21, 2010, providing for, among
other matters, the relative rights and obligations and apportionment of payments
among Secured Parties (as defined therein), and the exercise of certain remedies
under the Security Documents (as defined therein);
     WHEREAS the Agreement provides that Borrowers are required to cause the new
Obligor to execute and deliver to Collateral Agent a Supplemental Amended and
Restated Intercreditor and Collateral Agency Agreement pursuant to which the new
Obligor shall become bound by all of the terms of the Agreement on the terms and
conditions set forth herein;
     WHEREAS Collateral Agent, Borrowers, and the new Obligor are authorized to
execute and deliver this Supplemental Agreement;
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the new Obligor covenants and agrees for the equal and ratable
benefit of Secured Parties (as defined in the Agreement) as follows:
     1. Agreement to be Bound. The new Obligor shall be bound by all of the
terms and provisions of the Agreement.
     2. Agreement Controls. The new Obligor acknowledges and agrees that the
terms of the Agreement shall control over the terms of the Security Documents to
the extent of any conflict between the provisions thereof.
     3. Indemnity. The indemnity and reimbursement provisions contained in
Section 9.09 shall apply to all matters under the Agreement and the new Obligor
agrees to indemnify and reimburse the Indemnitees in accordance with the terms
thereof.
     4. Benefit of Agreement. Except as stated in Section 9.13 of the Agreement,
the terms and provisions of the Agreement shall inure solely to the benefit of
each Secured Party and its respective
Annex 2 – Page 1
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



successors and assigns and the terms and provisions of the Agreement shall not
inure to the benefit of nor be enforceable by new Obligor or its successors or
assigns. The Agreement may be amended or supplemented as provided therein
without the necessity of the new Obligor joining in any such amendment, except
as provided in the Agreement; provided, that the new Obligor shall not be bound
by any amendment which would have the effect of increasing its Obligations and
indemnities hereunder or materially affecting its rights or duties under the
Security Documents unless it shall have consented to such amendment.
     5. Further Assurances. The new Obligor at its expense will execute,
acknowledge and deliver all such agreements and instruments and take all such
action as Collateral Agent or any Secured Party from time to time may reasonably
request in order to further effectuate the purposes of this Supplemental
Agreement and the Agreement and to carry out the terms hereof and thereof.
     6. Ratification of Agreement; Supplemental Agreement Part of Agreement.
Except as expressly amended hereby, the Agreement is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Supplemental Agreement shall form a part of the
Agreement for all purposes.
     7. Governing Law. THIS SUPPLEMENTAL AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
     8. Collateral Agent Makes No Representation. Collateral Agent makes no
representation as to the validity or sufficiency of this Supplemental Agreement,
or the Agreement as amended hereby.
     9. Counterparts. The parties may sign any number of copies of this
Supplemental Agreement. Each signed copy shall be an original, but all of them
together shall represent the same agreement. Delivery of an executed counterpart
of a signature page of this Supplemental Agreement by telecopy, facsimile,
photocopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this Supplemental Agreement.
     10. Effect of Headings. The Section headings herein are for convenience
only and shall not effect the construction thereof.
     11. Address for Notices. All notices and other communications given to the
new Obligor under the Agreement may be given at its address or telecopier number
as follows:
[New Obligor]
[Address]
Attention:
Telecopier No.:
Annex 2 – Page 2
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Agreement to be duly executed as of the date first above written.

            [NEW OBLIGOR]
      By:           Name:        Title:      

Annex 2 – Page 3
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



ANNEX 3
Form of
JOINDER TO AMENDED AND RESTATED INTERCREDITOR
AND COLLATERAL AGENCY AGREEMENT
     JOINDER TO AMENDED AND RESTATED INTERCREDITOR AND COLLATERAL AGENCY
AGREEMENT (this “Joinder Agreement”) dated as of ____________ among
___________________, as an Approved Hedge Counterparty, Royal Bank of Canada, as
Collateral Agent, and PostRock Energy Services Corporation and PostRock
MidContinent Production, LLC, as Borrowers.
     All capitalized terms used herein but not defined herein shall have the
meanings set forth in the Agreement (as defined below).
W I T N E S S E T H:
     WHEREAS Borrowers have heretofore executed and delivered to Collateral
Agent that certain Amended and Restated Intercreditor and Collateral Agency
Agreement (the “Agreement”) dated as of September 21, 2010, providing for, among
other matters, the relative rights and obligations and apportionment of payments
among Secured Parties (as defined therein), and the exercise of certain remedies
under the Security Documents (as defined therein);
     WHEREAS the Agreement provides that a Person entering into a Swap Contract
with the First Lien Borrowers can become an Approved Hedge Counterparty and
thereby a First Lien Secured Party if it executes and delivers to Collateral
Agent a Joinder to the Amended and Restated Intercreditor and Collateral Agency
Agreement pursuant to which such new Approved Hedge Counterparty shall become
bound by the terms of, and entitled to all of the benefits of, the Agreement on
the terms and conditions set forth herein;
     WHEREAS Collateral Agent, Borrowers, and the new Approved Hedge
Counterparty are authorized to execute and deliver this Joinder Agreement;
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the new Approved Hedge Counterparty, covenants and agrees for the
equal and ratable benefit of Secured Parties (as defined in the Agreement) as
follows:
     1. Agreement to be Bound. The new Approved Hedge Counterparty shall be
bound by all of the terms and provisions of the Agreement.
     2. Agreement Controls. The new Approved Hedge Counterparty acknowledges and
agrees that the terms of the Agreement shall control over the terms of the
Security Documents to the extent of any conflict between the provisions thereof.
     3. Indemnity. The indemnity and reimbursement provisions contained in
Section 10.06 shall apply to all matters under the Agreement and the new
Approved Hedge Counterparty agrees to indemnify and reimburse the Collateral
Agent in accordance with the terms thereof.
Annex 3 – Page 1
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



     4. Benefit of Agreement. The terms and provisions of the Agreement shall
inure to the benefit of the new Approved Hedge Counterparty and its respective
successors and assigns subject to compliance with Section 9.13 of the Agreement.
The Agreement may be amended or supplemented as provided therein without the
necessity of the new Approved Hedge Counterparty joining in any such amendment,
except as provided in the Agreement.
     5. Further Assurances. The new Approved Hedge Counterparty will execute,
acknowledge and deliver all such agreements and instruments and take all such
action as Collateral Agent from time to time may reasonably request in order to
further effectuate the purposes of this Joinder Agreement and the Agreement and
to carry out the terms hereof and thereof.
     6. Ratification of Agreement; Supplemental Agreement Part of Agreement.
Except as expressly amended hereby, the Agreement is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Joinder Agreement shall form a part of the
Agreement for all purposes.
     7. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
     8. Collateral Agent Makes No Representation. Collateral Agent makes no
representation as to the validity or sufficiency of this Joinder Agreement, or
the Agreement as amended hereby.
     9. Counterparts. The parties may sign any number of copies of this Joinder
Agreement. Each signed copy shall be an original, but all of them together shall
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy, facsimile, photocopy or by sending a
scanned copy by electronic mail shall be effective as delivery of a manually
executed counterpart of this Joinder Agreement.
     10. Effect of Headings. The Section headings herein are for convenience
only and shall not effect the construction thereof.
     11. Address for Notices. All notices and other communications given to the
new Approved Hedge Counterparty under the Agreement may be given at its address
or telecopier number as follows:
[New Approved Hedge Counterparty]
[Address]
Attention:
Telecopier No.:
Annex 3 – Page 2
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement
to be duly executed as of the date first above written.

            [NEW APPROVED HEDGE COUNTERPARTY]
      By:           Name:           Title:         FIRST LIEN BORROWERS:
POSTROCK ENERGY SERVICES CORPORATION
      By:           Name:           Title:         FIRST LIEN BORROWERS:
POSTROCK ENERGY SERVICES CORPORATION
      By:           Name:           Title:         COLLATERAL AGENT: ROYAL BANK
OF CANADA,
as Collateral Agent
      By:           Name:           Title:        

Annex 3 – Page 3
Amended and Restated
Intercreditor and Collateral
Agency Agreement

 